

EXHIBIT 10-105
 
CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED.  THE SYMBOL “[***]” HAS
BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED.
 
 
THIRD AMENDED AND RESTATED
 
AIRLINE SERVICES AGREEMENT
 
by and among
 
PINNACLE AIRLINES CORP.,
 
PINNACLE AIRLINES, INC.
 
and
 
DELTA AIR LINES, INC.
 


 
US 422293v.8

Dated as of April 1, 2012
 

 
1

--------------------------------------------------------------------------------

 
 
THIRD AMENDED AND RESTATED
 
AIRLINE SERVICES AGREEMENT
 
THIS THIRD AMENDED AND RESTATED AIRLINE SERVICES AGREEMENT (together with all
exhibits, schedules and attachments hereto, the “Agreement”) is entered into as
of this 1st day of April, 2012 (the “Effective Date”), by and among PINNACLE
AIRLINES CORP., a Delaware corporation (“Pinnacle Corp.”), PINNACLE AIRLINES,
INC., a Georgia corporation and a wholly-owned subsidiary of Pinnacle Corp.
(“Pinnacle”), and DELTA AIR LINES, INC., a Delaware corporation (“Delta” and
each of Pinnacle Corp., Pinnacle and Delta, a “Party” and, collectively, the
“Parties”).
 
WITNESSETH:
 
WHEREAS, Pinnacle and Delta, as successor by merger to Northwest Airlines, Inc.
(“Northwest”), entered into an Airline Services Agreement dated as of
January 14, 2003, as amended by Amendments No. 1 through No. 5 (collectively,
the “2003 ASA”), which agreement was amended and restated pursuant to an Amended
and Restated Airline Services Agreement dated as of December 15, 2006 and made
effective as of January 1, 2007, as amended by Amendments No. 1 through No. 4
(collectively, the “2007 Restatement”), which agreement was further amended and
restated pursuant to a Second Amended and Restated Airline Services Agreement
dated and made effective as of July 1, 2010 (the “2010 Restatement”);
 
WHEREAS, Mesaba Aviation, Inc., a Minnesota corporation and wholly-owned
subsidiary of Pinnacle Corp. (“Mesaba”), which operated certain of the Aircraft
commencing on July 1, 2010, became a party to the 2010 Restatement as of the
date of the 2010 Restatement, and, effective January 4, 2012 upon transfer of
such Aircraft to Pinnacle, assigned to Pinnacle and Pinnacle assumed from Mesaba
(with the consent of Delta) all obligations of Mesaba under the 2010 Restatement
pursuant to that certain Assignment, Assumption and Consent Agreement
 

 
 
2

--------------------------------------------------------------------------------

 

dated as of January 4, 2012 by and among Pinnacle, Mesaba and Delta, and, as a
result of such agreement, Mesaba ceased to be a party to the 2010 Restatement;
 
WHEREAS, Delta, Pinnacle Corp., Pinnacle and certain other subsidiaries of
Pinnacle Corp. (collectively, the “Pinnacle Debtors”) have entered into a
commitment letter of even date herewith, pursuant to which Delta has agreed to
provide the Pinnacle Debtors a $74,285,000 senior secured super-priority
debtor-in-possession credit facility (the “DIP Credit Facility”), which may,
subject to certain conditions, convert into an exit credit facility (the “Exit
Loan”), all on the terms and conditions set forth in the Summary of Terms and
Conditions attached to such commitment letter as Annex A (the commitment letter
together with such term sheet, the “Commitment Letter”) in the event the
Pinnacle Debtors elect to file a chapter 11 proceeding (together the “Bankruptcy
Cases”);
 
WHEREAS, Delta, Pinnacle Corp. and Pinnacle have entered into an Amended and
Restated 2010 Delta Connection Agreement of even date herewith (as amended,
modified or supplemented from time to time, and together with all exhibits,
schedules and attachments thereto, the “2010 CRJ-900 Delta Connection
Agreement”);
 
WHEREAS, Delta, Pinnacle Corp. and Pinnacle have entered into Amendment No. Two
to Delta Connection Agreement of even date herewith, pursuant to which the
parties amended certain provisions of, and agreed to terminate early, that
certain Delta Connection Agreement dated as of April 27, 2007 by and among
Delta, Pinnacle Corp. and Pinnacle (as amended, modified or supplemented from
time to time, and together with all exhibits, schedules and attachments thereto,
the “2007 CRJ-900 Delta Connection Agreement”);
 
WHEREAS, Delta, Pinnacle Corp, Pinnacle and Mesaba have entered into a Setoff
and Mutual Release of even date herewith (the “Mutual Release”), pursuant to
which the parties agreed to a setoff of certain amounts in dispute between the
parties and to a mutual release of claims related to such disputed amounts; and
 
WHEREAS, the Parties desire to amend and restate the 2010 Restatement and are
entering into this Agreement contemporaneously with the execution and delivery
of the Commitment Letter, the 2010 CRJ-900 Delta Connection Agreement, the
Amendment No. Two to the 2007 CRJ-900 Delta Connection Agreement, and the Mutual
Release.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
Section 1.01 Definitions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
 
(1)           the terms as defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;
 

 
 
3

--------------------------------------------------------------------------------

 

(2)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles; and
 
(3)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, or other subdivision.
 
“2003 ASA” shall have the meaning ascribed to such term in the recitals.
 
“2007 CRJ-900 Delta Connection Agreement” shall have the meaning ascribed to
such term in the recitals.
 
“2007 Restatement” shall have the meaning ascribed to such term in the recitals.
 
“2010 CRJ-900 Delta Connection Agreement” shall have the meaning ascribed to
such term in the recitals.
 
“2010 Restatement” shall have the meaning ascribed to such term in the recitals.
 
“AAR Agreement” means (i) that certain Aircraft Maintenance Agreement effective
as of August 8, 2011 among AAR Aircraft Services, Inc., Delta and Pinnacle, and
(ii) that certain Aircraft Maintenance Agreement effective as of August 8, 2011
among AAR Aircraft Services, Inc., Delta and Mesaba, each such agreement as may
be amended, modified or extended in accordance with the terms of such agreement.
 
“Accident” means [***].
 
“ACARS” means the Aircraft Communications Addressing and Reporting System which
provides communications between the Aircraft and Pinnacle with respect to
operational matters.
 
“ACD Rate” shall have the meaning ascribed to such term in Section 5.04.
 
“Affiliate” means, as applied to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Air Cargo” means air freight, United States mail and small package services
appropriate for the Aircraft.
 
“Air Cargo Handling Services” means the Air Cargo handling services to be
performed pursuant to Section 4.09.
 
“Aircraft” means, (i) the one hundred forty (140) CRJ-200 Canadair Regional Jet
aircraft in Pinnacle’s fleet as of the Effective Date, (ii) up to one hundred
sixty-three (163)
 

 
 
4

--------------------------------------------------------------------------------

 

additional CRJ-200 Canadair Regional Jet aircraft when, as and if such aircraft
are added to Pinnacle’s fleet pursuant to the second sentence of Section
3.02(a)(i).  Any Aircraft removed from the fleet of Pinnacle will cease to be
“Aircraft” hereunder upon the date of such removal.
 
“Aircraft Months” means, with respect to any calendar month during the Term, the
number of Aircraft (including non-scheduled Aircraft) in service during such
month for the provision by Pinnacle of Regional Airline Services pursuant to
this Agreement.  For the avoidance of doubt, an Aircraft placed in service by
Pinnacle by the 15th of a month is deemed to have been in service for the
entirety of such month.
 
“Aircraft Removal Dates” shall have the meaning ascribed to such term in Section
10.01.
 
“Aircraft Rental Expense” means the Basic Rent charged in the Leases between
Delta and Pinnacle, which shall be [***] per Aircraft per month for the CRJ-200
Canadair Regional Jet Aircraft.
 
“Airline Assets” means those assets used, as of the date of determination, in
the relevant Person’s operation as an air carrier.
 
“Annual Operating Plan” shall have the meaning ascribed to such term in Section
2.12.
 
 “Available CRJ Day” or “ACD” means an Aircraft each day after such Aircraft has
been placed in service by Pinnacle and remains in service pursuant to this
Agreement (including non-scheduled Aircraft (if any)).  A CRJ aircraft placed in
service by Pinnacle on January 1st would have 31 Available CRJ Days in January.
 
“Available CRJ Days Report” means the report of Available CRJ Days to be
prepared by Pinnacle pursuant to Section 5.02(a).
 
“Baggage Handling Services” shall have the meaning ascribed to such term in
Section 4.08.
 
“Bankruptcy Cases” shall have the meaning ascribed to such term in the recitals.
 
“Basic Rent” shall have the meaning ascribed to such term in the Leases.
 
“Beneficial Ownership” has the meaning given such term as defined as of the date
hereof in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended.
 
“Block Hour” means the period of time (in minutes) beginning when an Aircraft
first moves from the ramp blocks in connection with a Scheduled Flight, a
Non-Scheduled Flight or a Charter Flight and ending when the Aircraft next comes
to a stop at the ramp at any station or other point of termination as recorded
by ACARS or another mutually agreed system, divided by sixty (60).
 

 
 
5

--------------------------------------------------------------------------------

 

“Block Hour Payment” means the payment for Block Hours to be made pursuant to
Section 5.02(b).
 
“Block Hour Rate” shall have the meaning ascribed to such term in Section 5.03.
 
“Block Hour Report” means the report to be prepared by Pinnacle pursuant to
Section 5.02(a).
 
“Bombardier Agreement” means the Aircraft Heavy Maintenance Service Agreement
dated as of February 1, 2007 between Bombardier Services Corporation and Delta
(as successor by merger to Northwest), as such agreement may be amended,
modified or extended in accordance with its terms and for so long as such
agreement remains in effect.
 
 “Capital Stock” of any Person means any and all shares, interests, rights to
purchase, options, warrants, participation or other equivalents of or interests
in (however designated) the equity of such Person, including any preferred
stock.
 
“Charter Flights” means revenue passenger flights using the Aircraft (other than
Scheduled Flights); provided, however, that the operational arrangements and the
compensation to be received by Pinnacle in respect of such Charter Flights are
subject to the same procedures and remuneration as a Scheduled Flight hereunder,
unless otherwise mutually agreed by Delta and Pinnacle.  To the extent that
inflight catering (food and beverage) exceeds that normally provided for on a
Scheduled Flight, the incremental cost and coordination of the catering will be
the sole responsibility of Delta.
 
“Colgan” means Colgan Air, Inc., a Virginia corporation and wholly-owned
subsidiary of Pinacle Corp.
 
“Comair” means Comair, Inc., an Ohio corporation, which as of the Effective
Date, is an Affiliate of Delta.
 
“COMAT” means company material, including but not limited to priority aircraft
maintenance parts.
 
“Commitment Letter” shall have the meaning ascribed to such term in the
recitals.
 
“Comparable Agreement” shall have the meaning ascribed to such term in Section
5.09.
 
 “CPPI” means the percent increase, if any, in the PPI for finished goods
published by the United States Department of Labor, Bureau of Labor Statistics,
which increase occurred during the immediately preceding calendar year, defined
as (PPI at end of prior calendar year/PPI at end of two years prior) – 1, but in
no event in excess of five percent (5%) and in no event less than zero.  For
example, when calculating the block hour rate for 2007 in Section 5.10(b), CPPI
is calculated as follows:  (December 2006 PPI / December 2005 PPI) – 1.
 

 
 
6

--------------------------------------------------------------------------------

 

“CPPIB” means the percent increase, if any, in the PPI for finished goods
published by the United States Department of Labor, Bureau of Labor Statistics,
defined as (PPI at end of prior calendar year/PPI at end of 2002)-1, but in no
event will the compound annual growth rate be in excess of five percent (5%) or
less than zero.  For example, when calculating the block hour rate for 2005 in
Section 5.03(a), CPPIB is calculated as follows:  (December 2004 PPI / December
2002 PPI) – 1.
 
 “Cycle” means an actual takeoff at an origin city and landing at a destination
city of an Aircraft in connection with a Scheduled Flight, a Non-Scheduled
Flight or a Charter Flight.
 
 “Data Communication Equipment” shall have the meaning ascribed to such term in
Section 4.04.
 
“Default” means the occurrence of an event set forth in Section 10.02 or Section
10.03, and the expiration of any cure period provided therein without cure or
other remedial action having occurred, permitting termination of this Agreement.
 
“Delta” shall have the meaning ascribed to such term in the preamble of this
Agreement.
 
“Delta Connection Carrier” means an airline operating regional jet and/or
turboprop air transportation services as a Delta Connection Carrier pursuant to
an airline services agreement or Delta connection carrier agreement between such
airline and Delta.
 
“Delta Connection Safety Standards” shall have the meaning ascribed to such term
in Section 2.09.
 
“Delta Schedule Period” means the planned duration of various time periods for
which Delta’s flight schedule is for sale in computer reservation systems.
 
 “Delta Tickets” shall have the meaning ascribed to such term in Section
4.07(a).
 
“Designator” means “DL” or such other designator code selected by Delta from
time to time in its sole discretion to identify Delta’s own flights.
 
“DIP Credit Facility” shall have the meaning ascribed to such term in the
recitals.
 
“Direct Costs” means the actual cost for goods and services associated with the
provision of Regional Airline Services pursuant to this Agreement incurred by
Pinnacle or Pinnacle Corp. (with respect to costs appropriately allocated to the
operation of Regional Airline Services hereunder), without any surcharge for
administrative or general overhead expenses.
 
“DL Identification” means any Identification specifically selected by Delta from
time to time in its sole discretion for use by Pinnacle in connection with the
Regional Airline Services (including without limitation “Delta Connection” or
any similar name).
 

 
 
7

--------------------------------------------------------------------------------

 

“DOT” means the United States Department of Transportation or any successor to
its functions with respect to the regulation of air transportation.
 
“DOT Certification” means any and all certifications and approvals by the DOT,
the FAA and other regulatory agencies required for Pinnacle to operate the
Aircraft and to perform pursuant to the terms of this Agreement and all
Governmental Regulations.
 
“EAS” shall have the meaning ascribed to such term in Section 4.01(b).
 
“Effective Date” shall have the meaning ascribed to such term in the preamble of
this Agreement.
 
“Equipment” means the Aircraft, Spare Engines and QECs.
 
“Equipment Rental Expense” means the Aircraft Rental Expense, the Spare Engine
Rental Expense and the QEC Rental Expense.
 
“Exit Loan” shall have the meaning ascribed to such term in the recitals.
 
 “FAA” means the Federal Aviation Administration or any successor organization.
 
“Facility Leases” shall have the meaning ascribed to such term in Section
4.03(g).
 
“FBO” shall have the meaning ascribed to such term in Section 5.05(b).
 
“Fixed Cost Payment” means the payment for fixed costs to be made pursuant to
Section 5.02(b).
 
“Fleet Value” means the total value of the Aircraft used in calculating the
premium for Pinnacle’s hull insurance (including war risk).
 
“Fuel Burn Penalty Payment” shall have the meaning ascribed to such term in
Section 5.05(e).
 
“Fuel Price” shall have the meaning ascribed to such term in Section 5.05(b).
 
“GAAP” means generally accepted accounting practice and principles at the time
prevailing in the United States for companies engaged in businesses similar to
that of Pinnacle, consistently applied.
 
“Governmental Regulations” means the rules and regulations prescribed by an
airport authority at a Service City or by any local, state or federal unit of
government having authority and jurisdiction to regulate the business and
affairs of an air carrier having DOT Certification, including without
limitation, the DOT and the FAA.
 
“Ground Handling Functions” shall have the meaning ascribed to such term in
Section 4.02.
 

 
 
8

--------------------------------------------------------------------------------

 

“Holding Company” means, as applied to a Person, any other Person of whom such
person is, directly or indirectly, a Subsidiary.
 
“Hub Cities” means Memphis, Tennessee (“MEM”), Minneapolis/St. Paul, Minnesota
(“MSP”) and Detroit, Michigan (“DTW”).
 
“Hub Locations” means each of Atlanta (ATL), Cincinnati (CVG), Detroit (DTW),
Los Angeles (LAX), New York-John F. Kennedy (JFK), New York-LaGuardia (LGA),
Memphis (MEM), Minneapolis (MSP) and Salt Lake City (SLC) and any other airport
which has an average fifty (50) or more departures per day that are operated by
Delta or one or more Delta Connection Carriers under the Designator.  If any Hub
Location has an average of fewer than fifty (50) departures per day that are
operated by Delta or one or more Delta Connection Carrier under the Designator,
such Hub Location shall not be considered a Hub Location for purposes of this
Agreement until such Hub Location returns to having an average fifty (50) or
more departures per day that are operated by Delta or one or more Delta
Connection Carrier under the Designator.
 
“Identification” means a trade name, trademark, service mark, graphic, logo,
distinctive color scheme or other trade dress, domain name and/or other
identification or indication of source or origin.
 
“Initial Effective Date” means the date specified in Section 10.01 of this
Agreement.
 
“IOP Payment” means the payment for IOP Program Incidents to be made pursuant to
Section 5.02(b).
 
“IOP Program Incident” shall mean Delta’s request that Pinnacle cancel one or
more Scheduled Flights as a result of Delta’s initiation of its Irregular
Operating Procedures Program.
 
“Lease” means (i) the leases, subleases and/or sub-subleases entered into or to
be entered into pursuant to Section 3.03 in respect of each Aircraft, (ii) the
leases, subleases and/or sub-subleases entered into or to be entered into
pursuant to Section 3.03 in respect of Spare Engines, and (iii) the leases,
subleases and/or sub-subleases entered into or to be entered into pursuant to
Section 3.03 in respect of the QECs, in each case as amended from time to time
in accordance with the provisions thereof.
 
 “Maintenance Facilities” shall have the meaning ascribed to such term in
Section 4.03(c).
 
“Maintenance Program” shall have the meaning ascribed to such term in the
Leases.
 
“Major Carrier” means an air carrier (other than Pinnacle and its successors and
permitted assigns, and Delta and its successors and permitted assigns), the
annual passenger revenues of which (together with those of its Subsidiaries and
such Subsidiaries’ predecessor entities) for the most recently completed fiscal
year for which audited financial statements are
 

 
 
9

--------------------------------------------------------------------------------

 

available are in excess of the Revenue Threshold as of the date of determination
(or the U.S. dollar equivalent thereof).
 
 “Margin” means the operating margin determined in accordance with Section 5.12.
 
“Margin Adjustment Payment” means the payment to be made pursuant to Section
5.12.
 
“Margin Payment” means the payment to be made pursuant to Section 5.08.
 
“MEM Cycle Payment” means the payment for MEM Cycles to be made pursuant to
Section 5.02(b).
 
“MEM Cycle Rate” shall have the meaning ascribed to such term in Section 5.03.
 
“MEM Cycle Report” means the report to be prepared by Pinnacle pursuant to
Section 5.02(a).
 
“Mesaba” shall have the meaning ascribed to such term in the recitals.
 
“Monthly Margin Rate” shall have the meaning ascribed to such term in Section
5.08.
 
“Mutual Release” shall have the meaning ascribed to such term in the recitals.
 
 “Non-Scheduled Flights” means all flights using the Aircraft which are not
Scheduled Flights or Charter Flights.
 
“Obligations” shall have the meaning ascribed to such term in Section 11.17(a).
 
“Operator Non-Cancelled Flight” shall have the meaning ascribed to such term
in  Section 2.11(a).
 
“Option Term” means (i) a period of six (6) months following the date of
termination if this Agreement is terminated by Delta pursuant to Section 10.02
or Section 10.03; or (ii) a period of thirty (30) days following the date of
termination if this Agreement is terminated by Delta pursuant to Section 10.01.
 
“Performance Criteria” shall have the meaning ascribed to such term in Section
5.14(a).
 
“Performance Period” means [***].
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, unincorporated association, joint
venture or other entity of whatever nature.
 

 
 
10

--------------------------------------------------------------------------------

 

“Pinnacle Affected Company” means (a) Pinnacle or its successors, (b) any
Holding Company of Pinnacle or its successors, or (c) any Subsidiary of Pinnacle
or its successors, that in each such case owns, directly or indirectly, all or
substantially all of the Airline Assets of Pinnacle or its successors, such
Holding Companies of Pinnacle and its Subsidiaries, taken as a whole.
 
“Pinnacle” shall have the meaning ascribed to such term in the preamble of this
Agreement.
 
“Pinnacle Change of Control” means:
 
(i)           the direct or indirect acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) of Beneficial Ownership of 25% or more of the
Capital Stock or Voting Power of a Pinnacle Affected Company; or
 
(ii)           the direct or indirect acquisition by a Major Carrier, any of its
Affiliates or any combination thereof of Beneficial Ownership of 10% or more of
the Capital Stock or Voting Power of a Pinnacle Affected Company.
 
“Pinnacle Corp.” shall have the meaning ascribed to such term in the preamble of
this Agreement.
 
“Pinnacle Debtors” shall have the meaning ascribed to such term in the recitals.
 
“Pinnacle Identification” means any Identification selected by Pinnacle from
time to time for use in connection with the business of Pinnacle and/or Pinnacle
Corp.
 
 “PPI” means Producer Price Index for finished goods published by the United
States Department of Labor, Bureau of Labor Statistics, and, if no longer
published, any comparable successor index selected by Delta.
 
“Promissory Note” shall have the meaning ascribed to such term in Section
5.02(b).
 
“QEC Rental Expense” means the Basic Rent charged in the leases between Delta
and Pinnacle for the QECs, which shall be $10.00 per month.
 
“QECs” mean quick engine change kits.
 
“Regional Airline Services” means the provisioning by Pinnacle to Delta of
Scheduled Flights and Charter Flights using the Aircraft in accordance with this
Agreement.
 
“Related Party Agreement” shall have the meaning ascribed to such term in
Section 10.03(h).
 
 “Renewal Term” shall have the meaning ascribed to such term in Section 10.01.
 

 
 
11

--------------------------------------------------------------------------------

 

“Revenue Passenger” means a revenue passenger flown on a Scheduled Flight or a
Charter Flight.
 
“Revenue Threshold” means [***].
 
 “Scheduled Flights” means revenue passenger flights (other than Charter
Flights) using the Aircraft which, regardless of frequency, are held out to the
public and published in the customary and applicable schedule distribution
systems, such as the Official Airline Guide, or published by Delta in its own
system timetables.  In addition, Scheduled Flights shall include all regularly
scheduled flights which are not revenue passenger flights as determined by Delta
in its sole discretion.
 
“Section 5.05 Report” means the report of Section 5.05 expenses to be prepared
by Pinnacle pursuant to Section 5.02(a).
 
“Section 5.06 Report” means the report of Section 5.06 expenses to be prepared
by Pinnacle pursuant to Section 5.02(a).
 
“Service Cities” means those cities identified from time to time by Delta to
which Pinnacle shall provide Regional Airline Services.
 
“Spare Engine Rental Expense” means the Basic Rent charged in the Leases between
Delta and Pinnacle  for the Spare Engines.
 
“Spare Engines” means (i) the ten (10) General Electric CF34-3B1 spare engines
(including QECs where applicable in accordance with the respective Spare Engine
Lease) in Pinnacle’s fleet as of the Effective Date, and (ii) additional
CF34-3B1 spare engines (including QECs where applicable in accordance with the
respective Spare Engine Lease) when, as and if such spare engines are added to
Pinnacle’s fleet pursuant to Section 3.02.  Any Spare Engine removed from
Pinnacle’s fleet ceases to be a “Spare Engine” hereunder upon the date of such
removal.
 
“Standard Aero Agreement” means the CF34-3B1 Engine Hourly Rate Program Repair
and Services Agreement between Delta (as successor by merger to Northwest
Airlines, Inc.) and Standard Aero, Ltd. dated as of September 1, 2007, as
amended or extended in accordance with its terms, provided that any material
expansion of the scope of services to be performed under the Standard Aero
Agreement shall be subject to the consent of Pinnacle, not to be unreasonably
withheld or delayed.
 
“Subsidiary” of any Person means any corporation, association, partnership,
joint venture, limited liability company or other business entity of which more
than 40% of the total Voting Power thereof or the Capital Stock thereof is at
the time Beneficially Owned or controlled, directly or indirectly by (1) such
Person, (2) such Person and one or more Subsidiaries of such Person, or (3) one
or more Subsidiaries of such Person.
 
“Support Agreements” shall have the meaning ascribed to such term in Section
3.08.
 

 
 
12

--------------------------------------------------------------------------------

 

“Term” shall have the meaning ascribed to such term in Section 10.01.
 
“Termination Date” means the date on which this Agreement terminates pursuant to
Article X.
 
“Ticket Taxes and Fees” means any taxes pursuant to Sections 4261 or 4271 of the
U.S. Internal Revenue Code of 1986, as amended or succeeded, on any amounts paid
by customers for transportation of persons or packages by air, and any passenger
facility charges, airport improvement fees, security fees or charges, stamp
taxes, excise taxes, value-added taxes (in the nature of a sales or use tax),
gross receipts taxes (in the nature of a sales or use tax), U.S. APHIS user
fees, U.S. Customs user fees, U.S. Immigration user fees, and any other taxes
and/or user fees imposed by any domestic or foreign governmental entity, airport
or taxing authority on a per-passenger basis on any amounts paid by customers
for transportation of persons or packages by air.
 
“Ticketing Services” shall have the meaning ascribed to such term in Section
4.07.
 
“Total Operating Cost” means all expenses directly associated with the provision
of Regional Airline Services under this Agreement, including but not limited to
those generally recognized as overhead, determined in accordance with GAAP.  For
the avoidance of doubt, Total Operating Cost does not include net interest
expense and those items that are classified as extraordinary on the audited
financial statements.
 
“Total Operating Income” means Total Operating Revenue minus Total Operating
Cost.
 
“Total Operating Revenue” means the amounts received by Pinnacle from Delta
pursuant to Section 5.02 or Section 5.14 (including penalties accounted for as a
reduction to revenue) of this Agreement, plus any revenues Pinnacle receives as
a result of performing ground handling services for airlines other than an
Affiliate of Pinnacle (as and if approved by Delta), plus any payments Pinnacle
receives from a governmental entity intended to reimburse Pinnacle for lost
revenue, an inability to cover incurred operating expenses, or as a
reimbursement or offset to incurred expenses.
 
“Traffic Referral” shall have the meaning ascribed to such term in Section
4.07(e).
 
“Traffic Manifest” shall have the meaning ascribed to such term in Section
4.09(a).
 
“Voting Power” means, as of the date of determination, the voting power in the
general election of directors, managers or trustees, as applicable.
 
ARTICLE II
 


 
PROVISION OF REGIONAL AIRLINE SERVICES
 

 
 
13

--------------------------------------------------------------------------------

 



 
Section 2.01 Operation of Scheduled Flights.
 
(a) Subject to the terms and conditions of this Agreement, Pinnacle shall use
the Aircraft as of the Effective Date to operate Scheduled Flights and Charter
Flights as shall be designated by Delta from time to time in Delta’s sole
discretion.  All schedules and aircraft routing for such Scheduled Flights and
all utilization of the Aircraft shall be determined by Delta from time to time,
in its sole discretion, subject to the reasonable operating constraints of
Pinnacle taking into consideration reasonable maintenance, crew scheduling, crew
training and Aircraft rotation requirements.  Scheduled block times shall be set
in accordance with Delta’s standards unless otherwise mutually agreed by Delta
and Pinnacle.  Minimum turn times shall be mutually agreed to by Pinnacle and
Delta and set in conformity with standard industry practices and Aircraft type.
 


 
Section 2.02 Use of Designator, DL Identification and Related Matters.  Subject
to the applicable provisions of Article VII below, Pinnacle shall operate the
Scheduled Flights and Charter Flights provided under this Agreement using the
Designator.  The Scheduled Flights and Charter Flights shall be identified by
Pinnacle solely with flight numbers assigned by Delta.  Subject to the
applicable provisions of Article VII below, Pinnacle shall use only the DL
Identification for the Aircraft (except as otherwise required by Governmental
Regulations), and for all facilities (including Maintenance Facilities),
signage, equipment, uniforms and advertising, promotional and business materials
in any form or media that are used in connection with the Regional Airline
Services; provided, however, all Pinnacle uniforms (including the use of the DL
Identification thereon) shall be determined by Delta, provided that such
uniforms shall at all times be consistent with Delta’s existing uniform
standards.  Pinnacle shall not use the Pinnacle Identification for the Aircraft
(except as required by Governmental Regulation), facilities (including
Maintenance Facilities), signage, equipment, uniforms or advertising,
promotional or business materials in any form or media that are used in
connection with the Regional Airline Services; provided, however, nothing in the
foregoing prohibition shall preclude Pinnacle from using the Pinnacle
Identification for general corporate purposes, investor relations, on crew wings
and employee service pins, and for purposes that are not covered by the
foregoing prohibition and do not involve interaction with customers or
passengers.
 
Section 2.03 Use of Other Designators.  Pinnacle shall not use on the Aircraft
the airline designator, Identification, or any other identifying feature of a
foreign or United States airline other than Delta, without the express prior
written consent of Delta, or unless Delta directs Pinnacle to use such other
designator, Identification, or identifying feature.
 
Section 2.04 Personnel and Dispatch Control.  Pinnacle shall be responsible for
providing all crews (flight and cabin) to operate the Scheduled Flights and any
Charter Flights and for all aspects (personnel and other) of dispatch control,
including but not limited to load control.
 

 
 
14

--------------------------------------------------------------------------------

 



 
Section 2.05 Inventory Management.  Delta shall have complete control over all
inventory management functions for all Scheduled Flights and Charter Flights
operated pursuant to this Agreement, including, without limitation, overbooking
levels, discount seat levels, and allocation of seats among the various fare
buckets.   In performing Pinnacle’s inventory management, Delta shall conform in
all material respects to its own procedures and standards, taking into account
the type of Aircraft operated by Pinnacle.
 
Section 2.06 Passenger Fares.  Delta shall be the sole authority for filing
tariffs for Scheduled Flights operated pursuant to this Agreement, and Delta
shall establish all passenger fares for Scheduled Flights and Charter Flights
operated pursuant to this Agreement.  All charges for filing of fares or tariffs
for Scheduled Flights operated pursuant to this Agreement shall be paid by
Delta.
 
Section 2.07 DOT Certification.  Pinnacle has and shall maintain DOT
Certification and all other permits, licenses, certificates and insurance
required by governmental authorities and Article IX hereof to enable such Party
to perform the services required by this Agreement.
 
Section 2.08 Compliance With Governmental Regulations.  All flight operations,
dispatch operations and flights and all other operations undertaken by Pinnacle
pursuant to this Agreement shall be conducted and operated by Pinnacle in strict
compliance with all Governmental Regulations, including, without limitation,
those relating to airport security, the use and transportation of hazardous
materials, flight crew and mechanic qualifications and licensing requirements,
crew training and hours.  All Equipment shall be operated and maintained by
Pinnacle in strict compliance with all Governmental Regulations, Pinnacle’s own
operations manuals and maintenance manuals and procedures, and all applicable
equipment manufacturer’s instructions.  At all times, Pinnacle shall operate
with the highest standards of care.
 
Section 2.09 Safety Standards.  Pinnacle shall actively participate in and
comply with the Delta Connection Safety Alliance and at all times during the
Term (i) comply with Delta’s safety standards for Regional Airline Services
including, without limitation, as set forth in the Delta Connection Carriers
Non-Regulatory Safety Program Standards document and the Delta Connection Ground
Operations Manual, provided that, with respect to any changes Delta may make to
such safety standards after the Effective Date, Delta shall, at its discretion,
do one of the following: (x) pay directly for the incremental Direct Costs
incurred by Pinnacle attributable to such change; (y) treat the incremental
Direct Costs incurred by Pinnacle attributable to such change as a Direct Cost
reimbursable by Delta pursuant to Section  5.06 or (z) adjust the Fixed Cost
Payment payable pursuant to Section 5.04 to reflect the incremental increase or
decrease to the Direct Costs incurred by Pinnacle attributable to such change
(ii) within a reasonable period of time after the Effective Date, comply with
and maintain all IATA Operational Safety Audit requirements and certification,
Cockpit Aviation Safety Action Program (subject to consent of Pinnacle’s union
representation and the FAA), Flight Operations Quality Assurance (subject to
consent of Pinnacle’s union representation and the FAA) and all other safety
initiatives applicable to the regional jet service industry, and (iii) Pinnacle
shall be
 

 
 
15

--------------------------------------------------------------------------------

 

required to successfully complete a Department of Defense audit under a regular
bi-annual inspection program (collectively, as amended from time to time, the
“Delta Connection Safety Standards”).
 
Section 2.10  Quality of Service.  Delta policies, procedures, performance
standards (including but not limited to Delta’s “Customers First” customer
service plan) and means of measurement thereof concerning the provision of air
passenger and air cargo services shall be applicable to all services provided by
Pinnacle under this Agreement.  Pinnacle shall achieve at least the same quality
of airline service provided by Delta, subject to limitations imposed by the type
of Aircraft used by Pinnacle, its route network, the availability of equipment
and facilities at the Service Cities and the performance by Delta of its
obligations under this Agreement.  Pinnacle shall maintain adequate staffing
levels to ensure at least the same level of customer service and operational
efficiency that Delta achieves; Pinnacle shall cooperate with Delta in any way
necessary or desirable to provide such comparable level of customer service in
connection with the operation of Regional Airline Services; and Pinnacle shall
maintain new hire and recurrent training programs for all job descriptions which
are reasonably acceptable to Delta.
 
Section 2.11 Service Standards.  Without limiting Section 2.09 and 2.10,
Pinnacle shall achieve the following specific performance standards (subject to
Section 5.15(b)(iii) and (iv) below):
 
(a) Minimum Completion Factor.  Pinnacle shall achieve not less than a [***]
completion factor for all Scheduled Flights which are scheduled to be operated
by Pinnacle during each Performance Period. Scheduled Flights which are
cancelled at Delta’s request (as determined by Delta’s Operations Control Center
(“OCC”)) will not be included in calculating Pinnacle’s completion factor (i.e.,
Cancellation Codes 19G and 19H set forth on Exhibit D attached hereto), and
station overflys due to no passenger load will not be considered a cancellation
(i.e., Cancellation Code 19K set forth on Exhibit D).
 
(b) Minimum On-Time Reliability.  Pinnacle shall achieve an on-time arrival
within zero minutes factor (A0) and an on-time departure within zero minutes
factor (D0) not less than the thresholds calculated in the Minimum On-Time
section of Exhibit E attached hereto for all Scheduled Flights which are
scheduled to be operated by Pinnacle during each Performance Period.  Scheduled
Flights which are delayed at Delta’s request will not be included in calculating
Pinnacle’s on-time arrival and on-time departure factors.
 
(c) Minimum Customer Experience Factor.  Pinnacle shall score not less than a
[***] score in the Delta Customer Satisfaction survey during any calendar
quarter during the Term.  The ISM score will be calculated by Delta taking a
simple average of the survey results for the Scheduled Flights operated by
Pinnacle during the applicable Performance Period in each of the following
categories:
 
(i) On-board timely and accurate information
 
(ii) Flight attendant helpful and courteous
 
(iii) Flight attendant availability
 

 
 
16

--------------------------------------------------------------------------------

 



 
(iv) Flight attendant professional appearance
 
(v) Clean lavatory
 
(vi) Clean cabin
 
(vii) Condition of Aircraft interior and cabin appearance]
 
(d) Vendor Performance.  In the event for any [***], the Delta-selected vendor
of Ground Handling Functions at DTW, MSP, LGA or JFK does not meet station D0
performance goals as established by Delta or a Delta-designated entity for such
period, then the ground service equipment delays coded 04A and 04B and airport
ground services delays coded 11A-Z (the “Station Coded Delays”) at the
applicable airport will be removed from Pinnacle’s D0 performance for the
applicable Performance Period for purposes of calculating Pinnacle’s on-time
departure performance pursuant to Section 2.11(b) or Section 5.14 hereof.  If
there are no station D0 performance goals established for the ground handler at
DTW, MSP, LGA or JFK for any portion of a Performance Period, then the Station
Coded Delays at such airport during such portion of a Performance Period will be
removed from Pinnacle’s D0 performance for purposes of calculating Pinnacle’s
on-time departure performance pursuant to Section 2.11(b) or Section 5.14
hereof.  If Pinnacle or an Affiliate of Pinnacle is the ground handler in DTW,
MSP, LGA or JFK, the Station Coded Delays will not be removed for purposes of
this Agreement.
 
(e) Adjustments to Performance Standards.  The Parties recognize and agree that
the performance standards set forth in this Section 2.11 may be modified or
adjusted by mutual agreement of the Parties hereto from time to time during the
Term of this Agreement.
 
Section 2.12 Service Recovery.
 
(a) Passenger Amenities.  At all Service Cities other than MEM (so long as
Pinnacle has not elected to cease providing Ground Handling Functions at MEM in
accordance with Section 4.02), Delta agrees to provide all passenger amenities,
including, without limitation, baggage delivery and denied boarding compensation
provided pursuant to Rule 245 of the Domestic General Rules No. 1 issued by
Airline Tariff Publishing Co. and ATA Resolution No. 120.20 or pursuant to any
similar contractual arrangement now existing or hereafter in effect or
applicable to Delta.  So long as Pinnacle has not elected to cease providing
Ground Handling Functions at MEM in accordance with Section 4.02, Pinnacle shall
be responsible for providing, as its sole cost and expense, passenger amenities
at MEM including the following: (i) handling oversold Scheduled Flights and the
payment of denied boarding compensation in accordance with Delta’s standard
policies and procedures, and (ii) payment of the full cost of providing
passenger amenities (either directly to the affected passengers or to Delta as
reimbursement for the amounts paid by Delta to such passengers) with the
exception of (x) out of pocket costs for ground delivery services for passenger
baggage and (y) denied boarding compensation resulting from inventory oversales
or other actions of Delta.  For denied boarding compensation at MEM resulting
from inventory oversales or the actions of Delta, Pinnacle will pay the
appropriate amount of denied boarding compensation to the affected passengers
and will invoice Delta for
 

 
 
17

--------------------------------------------------------------------------------

 

such amount pursuant to Section 5.07 hereof.  Any such invoice will include
sufficient detail and supporting documentation to allow Delta to verify the
invoiced amount.
 
(b) Destination by other Means.  If Pinnacle transports a revenue passenger to
his or her destination by another means (bus, train, taxi, etc.) due to a flight
cancellation, Delta shall reimburse Pinnacle for the actual transportation costs
incurred to transport the passenger by such other means; provided, however, that
if the flight cancellation is necessitated by acts of Pinnacle (e.g., crew
curfews, maintenance-related delays, etc.), Pinnacle will pay the costs incurred
to transport the passenger by such other means.  Pinnacle shall use its best
efforts to minimize the transportation of passengers by other means and the
costs associated therewith.
 
Section 2.13 Annual Operating Plan.  At least ninety (90) days prior to
January 1 of each year during the Term, Pinnacle and Delta shall confer and
prepare an operating plan for the succeeding calendar year, which plan shall
include (i) Delta’s forecast with respect to the schedule and routing for all
Scheduled Flights for such year, (ii) Delta’s forecast of the Service Cities to
which Pinnacle shall operate Regional Airline Services, (iii) Delta’s forecast
of specific dates for the commencement of service to new Service Cities, if any,
(iv) Delta’s forecast of the number of Aircraft to be added to or removed from
Pinnacle’s fleet (subject to Section 3.02), and (v) such other matters as Delta
and Pinnacle shall determine (as amended in accordance with this Section 2.12,
the “Annual Operating Plan”).  Delta and Pinnacle shall meet and confer on a
quarterly basis (or more frequently if requested by either Delta or Pinnacle) to
review the implementation of the Annual Operating Plan and to discuss any
changes to the Annual Operating Plan.  In the event Delta elects to alter the
Annual Operating Plan during the course of a year, Delta shall use its
reasonable best efforts to provide at least sixty (60) days prior notice to
Pinnacle.  Notwithstanding the foregoing provisions of Section 2.12, Delta shall
promptly notify Pinnacle of any determination by Delta to increase or decrease
Pinnacle’s fleet size, and, except as provided in Section 3.02(a)(ii) and
Section 3.02(a)(iii) below, Delta shall give Pinnacle no less than ninety (90)
days prior notice of any such increase or decrease.  Delta agrees that any
substantial increases in Pinnacle’s fleet size pursuant to the preceding
sentence are subject to Pinnacle’s reasonable operating constraints.
 
Section 2.14 Inflight Food, Beverages and Supplies.  Unless otherwise mutually
agreed, Delta will provide, at its expense, Aircraft catering services, food and
beverages for passengers and crews on Scheduled Flights in accordance with
Delta’s specifications.  Pinnacle shall be solely responsible for maintaining
all licenses necessary for the serving of inflight food and beverages on
Scheduled Flights.  Delta shall furnish Pinnacle, at Delta’s sole cost, adequate
supplies of its customary inflight supplies including, but not limited to, the
Delta inflight magazine, cups, napkins, pillows, blankets, trash bags, sick
sacks, lavatory supplies, creamers, swizzle sticks and sugar in a form similar
or identical to that used by Delta.
 
Section 2.15 Exclusivity Arrangements.
 
(a) During the Term, except as otherwise directed or approved in writing by
Delta, in Delta’s sole discretion, neither Pinnacle nor any Affiliate of
Pinnacle shall operate more than [***] departures per day under their respective
flight designator codes or the flight designator code of any carrier other than
Delta or an Affiliate of Delta into or out of any Hub Location.
 

 
 
18

--------------------------------------------------------------------------------

 



 
(b) If, during the Term, Pinnacle operates a jet aircraft certificated in the
United States with a Maximum Gross Take Off Weight greater than [***] pounds and
certificated for [***]or fewer passenger seats but configured with [***] or
fewer passenger seats for itself or a carrier other than Delta or an Affiliate
of Delta, then Pinnacle shall not operate any jet aircraft configured with
between [***] and [***] passenger seats for itself or a carrier other than Delta
or an Affiliate of Delta in any city pair that is served, on a non-stop basis by
Delta or an Affiliate of Delta.
 
(c) Nothing in this Agreement shall preclude Delta from entering into code
share, alliance or other commercial cooperation arrangements with any other
airline or entering into similar or other arrangements with other carriers for
the provisioning of regional airline services using CRJ200 aircraft or any other
aircraft to or from the Hub Locations, the Service Cities or elsewhere.
 
(d) Except as set forth in Section 2.14(a) and (b) above, nothing in this
Agreement shall preclude Pinnacle or any Affiliate of Pinnacle from operating an
aircraft for another carrier other than Delta or an Affiliate of Delta under the
flight designator code of such other carrier into any Hub Location or preclude
an Affiliate of Pinnacle Corp. other than Pinnacle from operating any aircraft
for itself or a carrier other than Delta or an Affiliate of Delta to or from the
Hub Locations, the Service Cities or elsewhere.
 
Section 2.16 Other Operations.  Pinnacle Corp. and/or an Affiliate of Pinnacle
Corp. (including Pinnacle) may acquire aircraft and operate air transportation
services in its own name or on behalf of or in cooperation with an airline other
than Delta, subject to Section 2.15, Section 6.01(b) and Section 6.02(a).
 
ARTICLE III
 


 
EQUIPMENT
 
Section 3.01 Use of the Equipment.  Pinnacle agrees (a) that the Equipment shall
be used only to provide and/or support the Regional Airline Services
contemplated by this Agreement, and (b) that the Equipment shall not be used by
Pinnacle for any other purpose without the prior written consent of Delta.
 
Section 3.02 Fleet Size and Related Matters.
 
(a) Determination of Fleet Size.  As of the Effective Date, Pinnacle’s fleet
operated pursuant to this Agreement consists of one hundred forty (140) Aircraft
and ten (10) Spare Engines.  In addition, Pinnacle has been provided with the
use of six (6) QECs (three left side with neutral and three right side with
neutral) in connection with the provision of Regional Airline Services pursuant
to this Agreement.
 
(i) Equipment Additions.  The Parties agree that Delta may, at its option and
sole discretion, place up to an additional one hundred sixty-three (163) CRJ-
 

 
19

--------------------------------------------------------------------------------

 

200 Canadair Regional Jet Aircraft and twenty-four (24) Spare Engines in
Pinnacle’s fleet.
 
(ii) Equipment Removal Rights.  Delta and Pinnacle agree that Delta shall have
the following equipment removal rights:
 
(A) if Delta places additional Aircraft in Pinnacle’s fleet pursuant to the
first sentence of Section 3.02(a)(i), Delta shall have the right upon at least
ninety (90) days prior written notice to remove one or more such Aircraft (and
related Spare Engines) selected by Delta from Pinnacle’s fleet up to the number
of Aircraft added by Delta pursuant to Section 3.02(a)(i).
 
(B) from and after the date on which Pinnacle has entered into an agreement with
one or more air carriers other than Delta with respect to the operation of at
least twenty (20) additional regional jet aircraft in Pinnacle’s fleet, Delta
may, at its option, elect to remove one (1) Aircraft and related Spare Engines
selected by Delta from Pinnacle’s base fleet of one hundred forty (140) Aircraft
(and related Spare Engines) for every two (2) regional jet aircraft operated for
such other air carrier(s) which are added to Pinnacle’s fleet above the twenty
(20) additional regional jet aircraft operated for such other air carrier(s);
provided, however, that (1) Delta shall provide Pinnacle with at least six (6)
months prior written notice of exercise of Delta’s option to remove Equipment
from Pinnacle’s fleet pursuant to this provision, (2) Delta shall not remove
more than twenty (20) Aircraft and related Spare Engines from Pinnacle’s fleet
pursuant to this provision, and in any twelve month period Delta shall not
remove more than five (5) Aircraft and related Spare Engines from Pinnacle’s
fleet pursuant to this provision, (3) the Aircraft and related Spare Engines
removed from Pinnacle’s fleet pursuant to this provision shall not be operated
with the Designator and shall not be operated by a third party under any type of
operating, codeshare or other arrangement with Delta, and (4) Delta shall
receive the Aircraft and related Spare Engines removed from Pinnacle’s fleet
pursuant to this provision in “as is” condition, and, notwithstanding the terms
of any of the applicable Leases to the contrary, Pinnacle shall not be required
to meet the return conditions contained in the applicable Leases;
 
(C) from and after the date on which additional aircraft are added to Pinnacle’s
fleet pursuant to this Agreement or any other agreement between Pinnacle and
Delta (other than pursuant to Section 2.01(b)) for a term extending at least
until the Termination Date, which carry the Designator and are configured with
seventy (70) or more seats (the “Replacement Aircraft”), Delta may, at its
option, remove one Aircraft and related Spare Engines from Pinnacle’s base fleet
of one hundred forty (140) Aircraft (and related Spare Engines) for each
Replacement Aircraft added to Pinnacle’s fleet; provided, however, that (1)
Delta shall provide Pinnacle with at least six (6) months prior written notice
of exercise of Delta’s option to remove Equipment from Pinnacle’s fleet pursuant
to this provision, and (2) Delta shall receive the Aircraft and related Spare
Engines removed from Pinnacle’s fleet pursuant to this provision in “as is”
condition, and,
 

 
 
20

--------------------------------------------------------------------------------

 

notwithstanding the terms of any of the applicable Leases to the contrary,
Pinnacle shall not be required to meet the return conditions contained in the
applicable Leases;
 
(D) in the event of a Pinnacle Change of Control, Delta may, at its option,
remove Aircraft and related Spare Engines from Pinnacle’s fleet pursuant to
Section 5.15(b) below;
 
(E) from and after December 31, 2017, Delta may, at its option, remove Aircraft
and related Spare Engines from Pinnacle’s fleet upon the expiration of the
applicable head leases;
 
(F) Delta shall have the right, from time to time, to remove one (1) Spare
Engine selected by Delta from Pinnacle, in accordance with the terms and
conditions of this sub-section; provided, however, that if the removal of any
such Spare Engine from Pinnacle would adversely affect Pinnacle’s ability to
satisfy maintenance and operational requirements for its fleet, taking into
account Pinnacle's fleet size at the time such request is made, Pinnacle may
deny such request to remove the Spare Engine.  After the removal of such Spare
Engine from Pinnacle pursuant to the preceding sentence, if Pinnacle, due to its
operational or maintenance requirements, reasonably determines that it requires
the use of such Spare Engine that has been removed at Delta’s request, Pinnacle
shall notify Delta of its determination and provide reasonable justification for
such determination.  Upon receipt of such request, Delta shall either return the
requested Spare Engine to Pinnacle within thirty (30) calendar days, or provide
a matching Spare Engine to Pinnacle in like configuration to the Spare Engine
previously removed from Pinnacle’s fleet within thirty (30) calendar days.  In
the event Delta desires to exercise its rights hereunder, Delta will provide
Pinnacle at least thirty (30) days notice, designating therein the Spare Engine
to be removed.  Delta may designate the same or a different Spare Engine in the
event it shall exercise its rights hereunder on more than one
occasion.  Pinnacle shall re-deliver such Spare Engine to Delta in compliance
with the applicable Return Conditions (as defined in the Lease for such Spare
Engine (the “Spare Engine Lease”)), provided that such Spare Engine shall have a
minimum of 1,000 cycles remaining until the next scheduled maintenance visit
with Standard Aero and shall have all line replaceable units installed and in
serviceable condition, as when the Spare Engine was originally delivered to
Pinnacle.  The Spare Engine Lease will be terminated at the date of re-delivery
hereunder.  As consideration for the foregoing, Delta shall pay to Pinnacle
[***] per month (prorated for any partial month) for the period from and
including the termination date of the Spare Engine Lease and continuing until
the earlier of (x) the Termination Date and (y) the date on which Delta returns
such Spare Engine to Pinnacle and a new Spare Engine Lease is executed.  Subject
to the preceding sentence, should Delta determine to return such Spare Engine to
Pinnacle, Delta (i) shall give Pinnacle thirty (30) days’ advance notice of each
such return of a Spare Engine and (ii) shall return such Spare Engine to
Pinnacle in compliance with the Return Conditions (as defined in the Spare
Engine Lease), provided that such Spare Engine shall have a
 

 
 
21

--------------------------------------------------------------------------------

 

minimum of 1,000 cycles remaining until the next scheduled maintenance visit
with Standard Aero and shall have all line replaceable units installed and be in
serviceable condition, as when the Spare Engine was originally removed from
Pinnacle’s fleet.  At the time of return of each Spare Engine in accordance with
the terms hereof, the Parties shall enter into a new Spare Engine Lease with
respect to such Spare Engine, identical as to terms with the original Spare
Engine Lease, excepting only the effective date of such new Spare Engine Lease;
and
 
(G) Delta may request the removal of up to two (2) QECs (one left side plus
neutral and one right side plus neutral) from Pinnacle upon 30 days written
notice to support other CRJ-200 fleet requirements, and Pinnacle shall not
unreasonably delay its response or deny such request; provided, however, that if
the removal of any such QECs from Pinnacle would adversely affect Pinnacle’s
ability to satisfy maintenance and operational requirements for its fleet,
taking into account Pinnacle's fleet size at the time such request is
made,  Pinnacle may deny such request to remove and re-position the QECs.  After
the removal of one or more QECs from Pinnacle pursuant to the preceding
sentence, if Pinnacle, due to its operational or maintenance requirements,
reasonably determines that it requires the use of any QECs that have been
removed and re-positioned at Delta’s request, Pinnacle shall notify Delta of its
determination and provide reasonable justification for such determination.  Upon
receipt of such request, Delta shall either return the requested quantity of
QECs to Pinnacle within thirty (30) calendar days, or provide a matching
quantity of QECs to Pinnacle in like configuration to those previously removed
from Pinnacle’s fleet within thirty (30) calendar days.  Delta agrees that the
QECs it provides to Pinnacle to use shall be in serviceable condition at the
time of such provision, and Pinnacle agrees that any QECs removed from its fleet
by Delta shall be in serviceable condition at the time of such removal.  Delta
agrees to pay for all costs associated with the transportation of QECs to and
from Pinnacle.
 
In the event any Equipment is removed from Pinnacle’s fleet, Pinnacle shall
cooperate with Delta in good faith with respect to transition services, transfer
of aircraft records and related ancillary arrangements.  For the avoidance of
doubt, each of Delta’s Equipment removal rights pursuant to this Section
3.02(a)(ii) is independent of each other removal right, and the exercise of
removal rights under one provision shall not reduce Delta’s removal rights under
any other provision, except as it may effect Pinnacle’s determinations regarding
the removal or need for replacement of QECs as set forth above.
 
(iii) Additional Equipment Removal Rights.  Notwithstanding Section 3.02(a)(ii),
in the event of (A) a labor action or other event giving rise to Delta’s right
to terminate this Agreement pursuant to Section 10.03(e) and (B) Delta has not
yet exercised its termination rights, (1) Delta shall have the right to
terminate Leases for, and take immediate possession of, up to seventy-four (74)
CRJ 200 Aircraft and related Spare Engines selected by Delta, and (2) if the
labor action or other event continues beyond 45 days Delta shall have the right
to select and terminate Leases for, and take immediate
 

 
 
22

--------------------------------------------------------------------------------

 

possession of, up to that number of CRJ 200 Aircraft in excess of fifty (50) and
the related Spare Engines.
 
(iv) Unscheduled Aircraft.  Subject to Pinnacle’s approval, which shall not be
unreasonably withheld, Delta shall determine the appropriate level of
unscheduled Aircraft to be included in Pinnacle’s fleet from time to time.
 
(v) Spare Engine Requirements.  With respect to the appropriate quantity of
Spare Engines to be included in Pinnacle’s fleet in the event of Aircraft
removal or placement of additional Aircraft with Pinnacle, Delta and Pinnacle
shall mutually determine the appropriate quantity of Spare Engines to be
included in Pinnacle’s fleet from time to time.
 
Section 3.03 Lease of the Equipment.  As of the Effective Date, Pinnacle and
Delta (and/or an Affiliate of Delta) are parties to Leases with respect to the
one hundred forty (140) Aircraft, ten (10) Spare Engines and six (6) QECs in
Pinnacle’s fleet.  In the event Delta adds any additional Aircraft in Pinnacle’s
fleet pursuant to Section 3.02(a)(i), such additional Aircraft will be leased by
Delta to Pinnacle pursuant to a lease that will be in substantially the same
form as the Leases with respect to the Aircraft in Pinnacle’s fleet as of the
Effective Date.  In the event Delta provides Pinnacle with any additional QECs,
Delta will lease such QECs to Pinnacle on substantially the same terms as the
Leases with respect to the QECs in Pinnacle’s fleet as of the Effective Date.
 
Section 3.04 Terms of the Leases.  Each Lease for the Aircraft and the Spare
Engines shall include the following terms:
 
(a) the term of each Lease shall be for a period ending on the Termination Date;
provided, however, no Lease shall be for a term longer than the term of the
related head lease, if any;
 
(b) the rent for Aircraft shall equal the Aircraft Rental Expense and shall be
payable monthly in advance;
 
(c) the rent for Spare Engines shall equal the Spare Engine Rental Expense and
shall be payable monthly in advance; and
 
(d) the Leases shall include such terms as are necessary to conform provisions
of the Leases to the head lease and to any ancillary documents actually entered
into by Delta or its affiliate in connection with such Equipment (to the extent
Delta requests conformation).
 


 
Section 3.05 Manufacturer Benefits Agreement.  Delta (as successor by merger to
Northwest) and Pinnacle are parties to a Manufacturer Benefits Agreement dated
as of January 14, 2003.
 
Section 3.06 Equipment Maintenance, Servicing and Cleaning.  Pinnacle shall be
responsible for all aspects of maintenance in accordance with the Maintenance
Program
 

 
 
23

--------------------------------------------------------------------------------

 

(including any maintenance or modifications required by FAA airworthiness
directives and all routine and non-routine maintenance), servicing and cleaning
(including painting of Aircraft exteriors and replacement of worn interior
items) of the Equipment (except for ground handling as specified in Section
4.02); provided, however, that with respect to the Aircraft and Spare Engines,
Pinnacle shall utilize Standard Aero for all major shop-level engine maintenance
and shall utilize AAR for heavy airframe maintenance in accordance with the
Standard Aero Agreement and the AAR Agreement, respectively.  In the event
Pinnacle is or becomes a party to such Agreements, Pinnacle shall not execute
any amendment or side letter to any of such Agreements without Delta’s prior
written consent. In the event spare engine and/or spare parts pooling agreements
are established for Delta Connection Carriers, Pinnacle will participate in such
agreements so long as such agreements reasonably address Pinnacle’s inventory
needs, logistics requirements and configuration concerns.  In the event Delta
enters into agreements for auxiliary power unit (APU) maintenance, avionics
maintenance and/or landing gear overhauls with respect to the Aircraft, Pinnacle
shall utilize the vendors in such agreements for such services; provided,
however, Pinnacle’s utilization of such vendors shall be subject to (i)
termination of Pinnacle’s existing vendor contracts, if any, and Delta’s payment
of any early termination penalties imposed pursuant to such contracts and (ii)
reasonably satisfactory arrangements in respect of Pinnacle’s operational
requirements.
 
Section 3.07 Third Party Guarantees and Warranties.  Pinnacle shall administer,
track and pursue warranty and guaranty claims under the purchase, support and
service agreements for the Equipment, so as to minimize operating costs for the
Equipment.  Such efforts shall include establishment of all systems and
procedures necessary to track and submit warranty and guaranty claims, including
providing reports and information required to be provided under the purchase,
support or services agreement.  Pinnacle shall not operate or maintain the
Equipment in a manner that could result in any warranty or guaranty being
terminated or voided, without the prior written consent of Delta.
 
Section 3.08 Related Transfer Arrangements.  All leases and subleases of ground
support equipment, simulators, tooling and spare parts inventory agreements and
vendor and/or maintenance agreements relating to items used primarily for or
services provided primarily to the Equipment (collectively “Support Agreements”)
entered into by or for the benefit of Pinnacle after the Initial Effective Date
shall be assignable to Delta without the consent of the other party to such
Support Agreement on termination of this Agreement.  Pinnacle shall, at Delta’s
option, assign to Delta such Support Agreements as Delta shall designate on
termination of this Agreement.  Pinnacle shall use its best efforts to obtain
the consent of the other party to any such Support Agreements in effect as of
the Initial Effective Date and, subject to obtaining such consents, if
necessary, shall, at Delta’s option, assign to Delta such Support Agreements as
Delta shall designate on termination of this Agreement.  On termination of this
Agreement and during the Option Term, Delta shall have the option to purchase
from Pinnacle all ground support equipment, simulators, tooling and spare parts
inventory then owned by Pinnacle, which are used primarily with or related
primarily to the Equipment for an amount equal to such assets’ then fair market
value or depreciated book value, whichever is less.  In the event Delta invokes
its Equipment removal rights under Section 3.02 above, on the Equipment removal
date and for a period of thirty (30) days thereafter, Delta shall have the
option to purchase from Pinnacle all ground support equipment, simulators,
tooling and spare parts inventory then owned by Pinnacle, which are used
primarily with or related primarily
 

 
 
24

--------------------------------------------------------------------------------

 

to the returning Equipment for an amount equal to such assets’ then fair market
value or depreciated book value, whichever is less.  Upon request from Delta,
Pinnacle shall make available to Delta at no cost (i) the Maintenance Program
and Maintenance Manual (as defined in the Lease) for the Equipment, and (ii) all
other documentation required in order to operate and maintain the Equipment, and
Pinnacle agrees that Delta may provide such Maintenance Program, Maintenance
Manual and other documentation to one or more other carriers operating (or
anticipated to operate) Canadair Regional Jet aircraft on behalf of Delta.
 
Section 3.09 Equipment Financing Coordination.  Pinnacle shall coordinate and
cooperate with Delta with respect to Equipment sale, purchase and lease
transactions.  Such coordination and cooperation shall include, but is not
limited to, cooperating with Delta in structuring the closing of Equipment sale,
purchase or lease transactions in a manner that will minimize the imposition of
any local, city, county, state, provincial, federal or foreign taxes or other
governmental transfer charges related to such transactions, providing Delta with
financial information (audited and unaudited) that Delta may then provide to
third parties, assisting in raising capital through the sale of either debt
and/or equity in connection with the financing or leasing of the Equipment where
and as requested by Delta (including but not limited to participating in meeting
with the manufacturer, potential investors and sources of financing or lease
equity to discuss Pinnacle’s financial and operational performance and outlook),
and full cooperation in meeting appropriate return conditions of the Equipment
upon expiration of the Equipment’s Lease.
 
Section 3.10 Spare Parts Inventory; Application of Credits.  Delta may, at its
option, purchase spare parts inventory items designated by Delta from Bombardier
or other third parties and either sell such parts to Pinnacle at Delta’s Direct
Cost or lease such parts to Pinnacle.  Terms of the spare parts lease agreement,
including but not limited to, administration of inventory, scope of inventory
purchase and lease conditions, will be mutually agreed.  Delta may, at its
option, require Pinnacle to purchase spare parts or inventory from Bombardier or
other designated third parties.  In addition, Delta may, at its option, require
Pinnacle to purchase from Delta, manufacturer, supplier or servicer credits
obtained from third parties at the face value of the credits.  However, in no
event shall Pinnacle be required to purchase credits from Delta that
Pinnaclecannot utilize within 180 days of the date of purchase from Delta.
 


 
ARTICLE IV
 


 
ANCILLARY ARRANGEMENTS
 
Section 4.01 Coordination with Pinnacle.
 
(a) Schedules and Timetables.  Delta shall file and maintain schedules with all
applicable schedule distribution systems for all Scheduled Flights, and such
schedules shall be filed and maintained by Delta together with the schedules for
its flights.  Delta shall include and list all Scheduled Flights providing
Regional Airline Services in the schedule publication program of Delta.  Delta
shall, at its expense and sole discretion, furnish to Pinnacle an adequate
supply of current printed Delta timetables and contracts of carriage consistent
with
 

 
 
25

--------------------------------------------------------------------------------

 

Governmental Regulations and Delta’s timetable publication program.  Delta shall
include Scheduled Flights operated by Pinnacle in all appropriate flight
information systems on which Delta flights are listed.
 
(b) EAS Markets.  With respect to Essential Air Service (“EAS”) cities
designated by Delta from time to time as a Service City hereunder:
 
(i) Pinnacle agrees to (A) bid on and enter into EAS agreements with the DOT, at
the direction of Delta, (B) maintain and comply with its obligations under such
agreements during the Term, (C) unless otherwise agreed by Delta in writing,
provide air transportation services pursuant to any such agreement solely in
connection with providing Regional Airline Services hereunder, and (D) refrain
from modifying or amending the terms of such agreements without the prior
written consent of Delta, and
 
(ii) In the event this Agreement expires or terminates in accordance with the
provisions hereof (other than as a result of a breach by Pinnacle hereunder)
prior to the expiration or permitted termination of any EAS agreement entered
into by Pinnacle in accordance with the provisions hereof, then Delta will or
will cause another carrier, to the extent permitted under the terms of such EAS
agreement, to perform Pinnacle’s obligations under such EAS agreement.
 
(c) Travel Privileges.  Pinnacle shall be entitled to make available for its
employees and members of its Board of Directors, the travel privileges set forth
on Exhibit F attached hereto in accordance with the terms and conditions set
forth therein.
 
(d) Weather Information.  Upon request of Pinnacle or its flight crews, Delta
shall at its sole cost furnish Pinnacle such United States Weather Bureau
information or data as may be available to Delta pursuant to a separate written
agreement; provided, however, that neither Delta nor its employees will be
responsible or liable for the accuracy thereof.  So long as Delta shall maintain
its communications link with the National Weather Service, Delta shall provide
the necessary communications to permit Pinnacle to continue providing weather
data to the National Weather Service.  Delta shall provide any available
National Weather Service data through computer link-up to Pinnacle.
 
(e) Information Systems.  Delta and Pinnacle are parties to a separate written
agreement with respect to the information systems support Delta provides to
Pinnacle.
 
Section 4.02 Ground Handling.
 
At all Service Cities other than MEM, Delta shall provide, or cause to be
provided by a third party vendor, the following ground handling functions:  (a)
all gate check-in activities, (b) all passenger enplaning/deplaning services,
including but not limited to sky cap and wheel chair services, (c) aircraft
loading/unloading services, including but not limited to airside busing, (d)
passenger ticketing, (e) jetbridge maintenance, (f) janitorial services, (g)
deicing services, (h) pushback, tow or taxi, (i) airstarts, (j) aircraft
cleaning, including but not limited to overnight cleaning, (k) lavatory service
and (l) water service (collectively, the “Ground Handling Functions”).  Delta at
its option may: (i) perform all Ground Handling Functions directly, (ii)
contract with Pinnacle pursuant to the Airport Services Master Agreement between
Pinnacle as
 

 
 
26

--------------------------------------------------------------------------------

 

Handling Company and Delta dated as of December 2, 2008, as amended from time to
time or (iii) sub-contract performance of the Ground Handling Functions to an
Affiliate of Delta or a third party vendor, or a combination of any of the
foregoing.  Pinnacle shall provide all Ground Handling Functions at MEM except
for (x) passenger ticketing and (y) airside busing, skycap and wheel chair
services, all of which services shall be provided by Delta at its cost, provided
that Pinnacle shall be entitled, upon ninety (90) days’ prior written notice, to
elect to have Delta provide or cause to be provided such Ground Handling
Functions at MEM.
 
Section 4.03 Facilities.
 
(a) Hub Cities.  Pinnacle will sublease from Delta airport facilities at the Hub
Cities as set forth in mutually agreeable sublease agreements.  The applicable
Hub City facility charges are set forth in Exhibit G.  In the event Pinnacle
requires additional facilities at any of the Hub Cities caused by the expansion
of Regional Airline Services, Delta shall use its reasonable efforts to obtain
such facilities and provide them to Pinnacle at no additional charge.  The
Parties agree that Delta may relocate Pinnacle to comparable facilities at the
Hub Cities, provided that Delta pays Pinnacle’s reasonable relocation expenses.
 
(b) Service Cities.  Delta shall cooperate with Pinnacle’s efforts to become a
signatory carrier at any Service City; provided, however, that if Pinnacle
becomes a signatory carrier at any such airport Pinnacle shall vote as directed
by Delta on any matters submitted to the signatory carriers for a vote.  At MEM
(so long as Pinnacle has not elected to cease providing Ground Handling
Functions at MEM in accordance with Section 4.02), Pinnacle shall be solely
responsible for all of its facilities and equipment requirements, excluding
jetbridges, which shall be the responsibility of Delta. At all Service Cities
other than MEM, Delta shall be solely responsible for procuring all facilities
and equipment requirements. Delta will determine in its sole discretion whether
a jetbridge will be used at any Service City.
 
(c) Maintenance Facilities.  Except as provided in Section 3.06 and Section
4.03(g), maintenance facilities used to perform maintenance on the Equipment
(“Maintenance Facilities”) pursuant to lease or ownership arrangements entered
into after the Initial Effective Date, shall be at such locations and pursuant
to terms mutually agreeable to the Parties.  In the event Delta provides the
Maintenance Facility to Pinnacle, it will do so according to the terms of a
mutually agreeable lease or sublease.  Delta shall reimburse Pinnacle on a
monthly basis in accordance with Sections 5.06 and 5.07 for such Maintenance
Facilities expenses incurred by Pinnacle.  The cost to Pinnacle for Maintenance
Facilities leased or owned by Pinnacle as of the Initial Effective Date or
thereafter, will be reimbursed in accordance with Sections 5.06 and 5.07.
 
(d) Landing Fees.  Delta shall be responsible for landing fees at all Service
Cities and at all airports to which a Scheduled Flight, Non-Scheduled Flight or
Charter Flight is diverted.
 
(e) Signage.  Subject to Governmental Regulations, Pinnacle shall display at all
ticketing and check-in locations such signage or other forms of advertisement to
identify and promote Delta’s service as Delta may specify and as approved by the
relevant airport authority.  All signage utilizing the DL Identification shall
be provided by Delta at its sole cost, shall be the property of Delta and shall
be subject to the applicable provisions of Article VII below.  Pinnacle
 

 
 
27

--------------------------------------------------------------------------------

 

shall not use the Pinnacle Identification on any signage or other forms of
advertisement used to identify or promote the Regional Airlines Services (except
as otherwise required by Governmental Regulations).
 
(f) Related Transfer Arrangements.  All leases and subleases of facilities used
in connection with Regional Airline Services, including Maintenance Facilities
for the Equipment (collectively, “Facilities Leases”) entered into by Pinnacle
after the Initial Effective Date shall be assignable to Delta without the
consent of the other party to such Facility Lease on termination of this
Agreement, the withdrawal of Scheduled Flights from such airport or upon written
notice from Delta to Pinnacle, provided that if the consent of the facility
lessor is required by contract or Governmental Regulations, Pinnacle will use
its best efforts to obtain such consent at the time the Facility Lease is
entered into and to incorporate such consent in the terms of the Facility
Lease.  Pinnacle shall, at Delta’s option, assign to Delta such Facilities
Leases as Delta shall designate on termination of this Agreement, the withdrawal
of Scheduled Flights from such airport or upon receipt of written notice from
Delta. Pinnacle shall use its best efforts to obtain the consent of the other
party to such Facilities Leases in effect as of the Initial Effective Date and,
subject to obtaining such consents, if necessary, shall, at Delta’s option,
assign to Delta such Facilities Leases as Delta shall designate on termination
of this Agreement, the withdrawal of Scheduled Flights from such airport or upon
receipt of written notice from Delta.  On termination of this Agreement and
during the Option Term, Delta shall have the option to purchase from Pinnacle
all facilities used in connection with Regional Airline Services, including
Maintenance Facilities for the Equipment, then owned by Pinnacle for an amount
equal to such assets’ then fair market value or depreciated book value,
whichever is less.  On the assignment of a Facility Lease to Delta or on the
withdrawal of Scheduled Flights from an airport and for a period of thirty (30)
days thereafter, Delta shall have the option to purchase from Pinnacle all
facilities used in connection with Regional Airline Services at such airport,
including Maintenance Facilities for the Equipment, then owned by Pinnacle for
an amount equal to such assets’ then fair market value or depreciated book
value, whichever is less.
 
(g) Facilities Lease Option.  Notwithstanding anything to the contrary in this
Agreement, Delta may, at its option, elect to hold the leasehold interest in any
facilities to be used by Pinnacle at any new or existing Service City, and in
the event Delta exercises this option (i) Delta shall enter into a Facilities
Lease with the lessor of such facilities, (ii) Pinnacle shall utilize such
facilities pursuant to a sub-lease or facilities use agreement with Delta, (iii)
the rent/facilities charges payable by Pinnacle in such sub-lease or facilities
use agreement shall be the same as Delta’s Direct Cost under the Facilities
Lease for the facilities used by Pinnacle, (iv) the sub-lease or facilities use
agreement shall terminate when Pinnacle ceases to operate Regional Airline
Services at the airport, and (v) Delta shall lease facilities which are
reasonably suitable for Pinnacle’s operational needs and, with respect to new
Service Cities, Delta shall complete the leasing arrangements in a manner that
will allow Pinnacle adequate time to prepare to commence Regional Airline
Services at the Service City in accordance with the Annual Operating Plan or as
otherwise scheduled by Delta.
 
Section 4.04 Data Communications.  Delta shall provide to Pinnacle at all
Service Cities and Hub Cities, at Delta’s sole expense, data circuit lines, any
required data networking equipment, the use of computer reservation terminals,
printers and modems, including hardware, software and maintenance support for
such equipment (the “Data
 

 
 
28

--------------------------------------------------------------------------------

 

Communication Equipment”).  Such Data Communication Equipment shall be of the
same type and quality as that used by Delta in its airline operations.  In
connection with the commencement of Regional Airline Services at a new Service
City, Delta will provide Pinnacle with Delta’s standard Data Communications
Equipment at Delta’s sole expense.  Delta and Pinnacle are parties to a written
agreement with respect to the information technology services to be provided by
Delta to Pinnacle in connection with the Regional Airline Services operated
under this Agreement.
 
Section 4.05 Security.  Delta shall be responsible for the systems which are
programmed to perform all the Department of Homeland Security and foreign
government requirements relating to watchlist vetting, CAPPS, and passenger APIS
submission.  Each Party’s personnel are responsible to ensure all required
government and airline security and customs/immigration procedures are followed
and each Party will ensure that its staff has received the appropriate training
as required by applicable law and by the carrier.  With respect to security
investigations, Pinnacle will cooperate with Delta during the investigation of
alleged or actual security compliance violations, security issues, fraud, theft,
vandalism, and other possible criminal acts involving any employee, passenger or
agent of such Party or relating to the Regional Airlines Services provided by
Pinnacle hereunder.  Airport security and passenger screening is conducted by
the TSA as of the Effective Date.  To the extent airlines have responsibility
for airport security and/or passenger screening Delta shall be responsible for
Pinnacle’s allocated share with respect to the Regional Airline Services only of
all maintenance expenses associated with all security equipment and such Party’s
allocated share of all personnel expenses (including overtime) associated with
the operation of such equipment and all airport security-related functions,
including, without limitation, passenger screening and activities related to
security directives imposed by Governmental Regulations.  Notwithstanding the
foregoing, the Parties acknowledge and agree that should the U.S. government
augment or change the directives, requirements, processes, procedures or the
activities related to passenger screening as may be imposed by future
Governmental Regulations, then the Parties will negotiate in good faith
regarding any changes to this Agreement that may be necessary as a result.
 
Section 4.06 Reservation Services.  During the Term, Delta shall handle, at its
sole expense, reservations for all passenger air transportation on Scheduled
Flights operated pursuant to this Agreement.  Reservations shall be handled in
the same manner and subject to the same standards utilized by Delta for its own
reservations.  All reservations shall be made in the name of Delta unless
otherwise required by Governmental Regulations.  Delta shall be sole owner of
any customer or passenger data relating to the Scheduled Flights and related
reservation services.
 
Section 4.07 Ticketing Services and Ticketing Procedures.
 
(a) Ticketing Services.  At all of its ticketing locations, Delta shall, at its
sole expense, sell, issue and exchange tickets for passenger air transportation
on all Scheduled Flights to be operated pursuant to this Agreement utilizing
Delta ticket stock and all related accounting forms printed with the Delta logo,
name and format (“Delta Tickets”).  Delta hereby appoints Pinnacle as its agent,
and Pinnacle hereby agrees to act as Delta’s agent, at all Pinnacle ticketing
locations in connection with the sale and issuance of all passenger tickets by
Pinnacle and with the same duties owed to Delta in that capacity as is customary
in the industry between airlines.
 

 
 
29

--------------------------------------------------------------------------------

 

At all of its ticketing locations, Pinnacle shall sell, issue and exchange Delta
Tickets for passenger air transportation on all Scheduled Flights to be operated
pursuant to this Agreement and to be provided by and over the routes of Delta
(collectively, “Ticketing Services”).  Nothing in this Section 4.07(a) shall be
deemed to alter or conflict with the provisions of Section 9.01 hereof.  Air
carriers and other agencies other than Delta may also issue tickets for travel
to be performed by Pinnacle.
 
(b) Booking and Ticketing Procedures.  The procedures followed and standards
applied by Pinnacle in booking flights and performing the Ticketing Services
shall conform in all material respects to Delta’s own tariffs, procedures and
standards applicable to the booking of Delta flights and the issuance of Delta
Tickets and to the collection and remittance of the proceeds of such
sales.  Pinnacle employees booking flights and performing Ticketing Services
shall adhere to Delta’s procedures and standards as shall be provided to
Pinnacle in writing.  In accordance with Section 8.02 below, Pinnacle shall be
responsible for collecting and shall pay to Delta any Ticket Taxes and Fees
required to be collected under applicable law on Tickets sold by Pinnacle
utilizing Delta ticket stock.
 
(c) Frequent Flyer Program.  Pinnacle agrees to accept Delta frequent flyer
tickets and to provide transportation services pursuant to such tickets at no
charge to Delta.  All travel under the frequent flyer program solely on Pinnacle
shall entitle a passenger to such credit as shall be equivalent to the credit
offered on Delta for comparable mileage segments.  Delta will provide such
credit to members of its frequent flyer program who travel on Pinnacle at no
charge.
 
(d) Supplies.  Delta shall, at its sole expense, provide an adequate supply of
ticket office forms and specialized supplies (such as baggage tags, but
excluding normal office supplies such as paper, stationery, envelopes, memo pads
and the like) bearing the DL Identification for use by Pinnacle subject to the
applicable provisions of Article VII below.
 
(e) Ticketing Costs.  All travel agency commissions attributable to Scheduled
Flights shall be Delta’s expense.  Delta shall pay all computer reservation
system fees attributable to passengers on Scheduled Flights.  In the event
Governmental Regulations preclude the payment of these fees by Delta and
Pinnacle then pays them, Delta shall immediately begin paying Pinnacle a
“Traffic Referral” commission on a semi-monthly basis in an amount equal to such
fees formerly paid by Delta for Pinnacle.  Such commission shall be retroactive
to the date on which such fees were no longer lawfully paid by Delta and shall
be included in the semi-monthly payments to be made by Delta pursuant to Section
5.02.
 
Section 4.08 Baggage Handling Services.  “Baggage Handling Services” shall
consist of the following:
 
(a) At all Service Cities, Pinnacle and Delta shall exchange and transfer
baggage in accordance with procedures to be mutually agreed upon and generally
utilized by the Parties.
 

 
 
30

--------------------------------------------------------------------------------

 



 
(b) The procedures utilized in performing such Baggage Handling Services shall
conform in all respects to Delta’s own standards and procedures as adapted to
Pinnacle’s Aircraft and operations.
 
(c) For purposes of baggage claims, Pinnacle will be treated as if it is a party
to standard industry ticketing and baggage agreements with Delta and other air
carriers.  Pinnacle will make available at the request of any passenger excess
valuation insurance, if any, offered by Delta to the extent such insurance
covers Pinnacle’s flights and Delta’s flights.
 
Section 4.09 Air Cargo Handling Services.  “Air Cargo Handling Services” shall
consist of the following:
 
(a) At each location at which Delta operates Ticketing Services, Delta shall at
no charge to Pinnacle accept Air Cargo for shipment on flights to be operated by
and over the routes of Pinnacle or Delta. Delta shall issue air waybills
covering Air Cargo and shall prepare a “Transfer Manifest” for each Pinnacle
flight on which there shall be an Air Cargo shipment which transfer manifest
shall set forth all Air Cargo to be carried on the flight.
 
(b) Delta hereby appoints Pinnacle as its agent, and Pinnacle hereby agrees to
act as Delta’s agent, at all Pinnacle ticketing locations in connection with the
sale and issuance of all air waybills by Pinnacle and with the same duties owed
to Delta in that capacity as is customary in the industry between
airlines.  Pinnacle agrees to observe all Delta procedures and standards
applicable to the issuance of air waybills and to the collection and remittance
of the proceeds of such sales.  Pinnacle employees performing such duties shall
adhere to Delta’s procedures and standards as shall be provided to Pinnacle in
writing.  In accordance with Section 8.02 below, Pinnacle shall be responsible
for collecting and shall pay to Delta any Ticket Taxes and Fees required to be
collected under applicable law on air waybills sold by Pinnacle utilizing Delta
air waybills.  Nothing in this Section 4.09(b) shall be deemed to alter or
conflict with the provisions of Section 9.01 hereof.  Air carriers other than
Delta may also issue air waybills for cargo transportation to be performed by
Pinnacle.
 
(c) Pinnacle shall provide Air Cargo handling services at Pinnacle’s ticketing
locations for and on behalf of Delta for Air Cargo carried solely on a Pinnacle
or on both a Pinnacle flight and a Delta flight.  Such handling services shall
be performed in accordance with Delta’s procedures and standards as provided to
Pinnacle in writing, including but not limited to (i) accepting all Air Cargo
that Delta accepts, such as pets/AVI (other live animals), human remains,
Priority Service (SPC) freight and perishables, unless otherwise mutually
agreed, and (ii) keeping facilities open at least one and one-half (1.5) hours
before and one (1) hour after each Scheduled Flight for customers to deliver and
pick up Air Cargo.
 
(d) For Air Cargo carried solely on Pinnacle or on both a Pinnacle flight and a
Delta flight, Pinnacle and Delta shall charge rates in accordance with Delta’s
applicable rates and tariffs; such revenues shall be paid 100% to and retained
by Delta.
 
(e) For purposes of Air Cargo claims, Pinnacle will be treated as if it was a
party to standard industry ticketing and baggage agreements with Delta and other
air carriers.
 

 
 
31

--------------------------------------------------------------------------------

 



 
(f) Delta shall, at its sole expense, supply Pinnacle with all necessary Air
Cargo forms and supplies in an agreed upon form with the DL Identification,
subject to the applicable provisions of Article VII below.  Delta and Pinnacle
shall utilize such forms and supplies when accepting Air Cargo for transport on
Pinnacle’s flights.
 
Section 4.10 Use of COMAT.  Delta and Pinnacle shall each provide to the other,
at no cost to the other and on a non-discriminatory basis, access to its
respective COMAT system for the movement and acquisition of priority aircraft
maintenance parts and other company material.  Delta’s failure to deliver timely
a maintenance component via COMAT, whether timely or at all, shall not cause an
affected Scheduled Flight to be excluded in calculating Pinnacle’s on-time
performance and completion factors.  All access shall be consistent with Delta’s
and Pinnacle’s respective published COMAT procedures and policies, as amended
from time to time.  Delta shall provide to Pinnacle at no cost and on a
non-discriminatory basis, access to Delta’s DASH service to the extent necessary
for Aircraft out of service recovery.
 
Section 4.11 Slots and Route Authorities.  During the Term (including any
Renewal Terms) or upon the expiration or termination of this Agreement, Delta
may, in its sole discretion, require Pinnacle to transfer to Delta or its
designee at no charge any airport takeoff or landing slots, route authorities or
other regulatory authorities as Delta shall designate which have been or are
being used for Regional Airlines Services under this Agreement.
 
Section 4.12 Emergency Response and Family Assistance.  Delta shall enter into a
separate written agreement with Pinnacle with respect to emergency response and
family assistance services to be provided to Pinnacle by Delta at no net cost to
Pinnacle (after receipt of any insurance claim proceeds) in connection with the
Regional Airlines Services operated under this Agreement.
 
ARTICLE V
 


 
REVENUES, PAYMENTS AND SETOFF
 
Section 5.01 Revenues.  Pinnacle acknowledges and agrees that all revenues
resulting from the sale and issuance of passenger tickets and cargo air waybills
associated with the operation of the Aircraft and all other sources of revenue
associated with the operation of the Aircraft are the sole property of Delta,
including without limitation ticket change fees and other fees or charges which
are applicable pursuant to Delta’s tariffs, unaccompanied minor fees, beverage
services, excess baggage fees, EAS subsidies and nonrevenue pass travel
charges.  All EAS subsidies received by Pinnacle shall be paid to Delta promptly
upon receipt and in any event within five (5) business days after such receipt.
 
Section 5.02 Payments to Pinnacle.
 
(a) Reports.  Pinnacle shall provide to Delta periodic reports with respect to
the number of actual, completed Block Hours, and, so long as Pinnacle has not
elected to cease providing Ground Handling Functions at MEM in accordance with
Section 4.02, the number of
 

 
 
32

--------------------------------------------------------------------------------

 

actual, completed MEM Cycles (the “MEM Cycle Report”) (each in respect of
Scheduled Flights, Charter Flights and Non-Scheduled Flights) in accordance with
the following schedule in each calendar month during the Term:
 
Day of Month Report Due
Period Covered by Report
22
1st – 15th of Month
7
Complete Previous Month



Pinnacle shall also provide Delta periodic reports with respect to its Available
CRJ Days, Aircraft Months, and its expenses with respect to Section 5.05 and
Section 5.06 in accordance with the following schedule in each calendar month
during the Term:
 
Day of Month Report Due
Period Covered by Report
7
Complete Previous Month



(b) Payment Schedule.  Except as set forth below, Delta shall remit to Pinnacle
by wire transfer of immediately available funds by the close of business on the
30th day of each calendar month (or the next banking day if the 30th is a bank
holiday), as a provisional payment, the sum of (i) Pinnacle’s Block Hour Payment
covering the 1st through the 15th of the month, (ii) so long as Pinnacle has not
elected to cease providing Ground Handling Functions at MEM in accordance with
Section 4.02, the MEM Cycle Payment covering the 1st through the 15th of the
month, (iii) the IOP Payment, (iv) any payments due pursuant to Section 5.05
below for the period covered by the Block Hour Report and MEM Cycle Report
furnished by Pinnacle on the 22nd day of the month, and (v) the payment due in
respect of Equipment Rental Expense pursuant to Section 5.06 below.
 
Delta shall remit to Pinnacle by wire transfer of immediately available funds by
the close of business on the 15th day of each month (or the next banking day if
the 15th is a bank holiday), as a final payment, the difference between (A) the
sum of (i) Pinnacle’s Block Hour  Payment, (ii) so long as Pinnacle has not
elected to cease providing Ground Handling Functions at MEM in accordance with
Section 4.02, the MEM Cycle Payment, (iii) the IOP Payment, (iv) the Fixed Cost
Payment, (v) the Monthly Margin Payment, (vi) any payments due pursuant to
Section 5.05 or Section 5.06 below for the preceding month and (vii) any
payments due with respect to Charter Flights, less (B) the amount of the
provisional payment made on the 30th day of the preceding month.
 
For purposes of this Section 5.02, the above-referenced payments to Pinnacle
shall be calculated as follows for any applicable period:
 
(i) the Block Hour Payment will be equal to the then applicable Block Hour Rate
multiplied by the number of actual, completed Block Hours reported in Pinnacle’s
Block Hour Report for such period for Scheduled Flights, Non-Scheduled Flights
and Charter Flights, plus
 

 
 
33

--------------------------------------------------------------------------------

 



 
(ii) so long as Pinnacle has not elected to cease providing Ground Handling
Functions at MEM in accordance with Section 4.02, the MEM Cycle Payment will be
equal to the then applicable MEM Cycle Rate multiplied by the number of actual,
completed MEM Cycles reported in Pinnacle’s MEM Cycle Report for such period for
Scheduled Flights and Non-Scheduled Flights, plus
 
(iii) the IOP Payment, if any, will be determined in accordance with Section
5.03(c) hereof, plus
 
(iv) any payments due pursuant to Section 5.05 hereof, plus
 
(v) with respect to the payment to be made on the 15th day of each month,
Pinnacle’s Fixed Cost Payment determined in accordance with Section 5.04 hereof
and any payments due pursuant to Section 5.06 hereof, plus
 
(vi) with respect to the payment to be made on the 15th day of each month, the
Monthly Margin Payment determined in accordance with Section 5.08 or Section
5.12 hereof, as applicable.
 
Adjustments arising from Delta’s audit of the Block Hour Report, MEM Cycle
Report, Available CRJ Days Report, Aircraft Month Report, Section 5.05 Report,
or Section 5.06 Report may be made within ninety (90) days following the end of
each month.  Any reference to the 30th day of a month in this Section 5.02 will
be deemed to mean the last day of February with respect to that month.
 
Notwithstanding the foregoing, Delta shall be entitled, without notice, to
deduct from any payment owed to Pinnacle hereunder (a “Delta Payment”) any
amounts that, at the time such Delta Payment is owed to Pinnacle hereunder, are
due and owing to Delta under (i) that certain Promissory Note dated July 1, 2010
issued by Pinnacle, Pinnacle Corp. and Mesaba to Delta (the “Promissory Note”),
(ii) the DIP Credit Facility or (iii) the Exit Loan.  At no time shall Pinnacle
be entitled to payments hereunder in excess of the amount determined after
giving effect to such deductions.
 
Section 5.03 Block Hour and MEM Cycle Rates; IOP Program Adjustment.
 
(a) Block Hour Rate.  The Block Hour Rate for 2012 shall be [***].  The Block
Hour Rate for 2013 and any year thereafter shall be adjusted in accordance with
Section 5.10 hereof.
 
(b) MEM Cycle Rate.  So long as Pinnacle has not elected to cease providing
Ground Handling Functions at MEM in accordance with Section 4.02, the MEM Cycle
Rate for 2012 shall be [***]. The MEM Cycle Rates for 2013 and any year
thereafter shall be adjusted in accordance with Section 5.10.
 
(c) IOP Program Incident Adjustment.  If during any month during the Term
Pinnacle cancels one or more Scheduled Flights in connection with one or more
IOP Program
 

 
34

--------------------------------------------------------------------------------

 

Incidents, Delta shall pay to Pinnacle an amount determined in accordance with
the following formula:
 
P=((IBH)*(BHR)*(0.43))
 
where,
 
P is the IOP Payment to be made to Pinnacle,
 
IBH is the number of scheduled Block Hours cancelled in connection with the IOP
Program Incident(s), calculated by the following formula:
 
IBH=Pinnacle scheduled Block Hours in Hub cancelled * (((% points of Pinnacle’s
Scheduled Flights in Hub cancelled)-(% points of Delta scheduled flights in Hub
cancelled))/(% points of Pinnacle's Scheduled Flights in Hub cancelled)),
 
BHR is the then applicable Block Hour Rate in which such IOP Program Incident(s)
occurred,
 
Section 5.04  [***]
 
Section 5.05 Fuel.
 
(a) Fuel Administration.  Subject to Pinnacle’s consent (which shall not be
unreasonably withheld), Pinnacle will join the fuel consortium at a Service City
upon Delta’s request.  Delta will provide to Pinnacle the following fuel-related
administrative services:  (i) negotiation of fuel supply, fuel storage and
into-plane service contracts for the Aircraft, (ii) payment of all into-plane
and fuel invoices in respect of the Aircraft, (iii) monthly reconciliations (by
the 15th of the following month) with respect to fuel boarded, inventory and
purchases, and (iv) monthly reports with respect to fuel boarded by station,
flight and Aircraft.  For the avoidance of doubt, Delta will not charge Pinnacle
for fuel supply, fuel storage or into-plane services with respect to the
Aircraft.
 
(b) Fuel Payment.  Pinnacle shall have the right to audit on a semi-annual basis
the determination of the number of gallons of aircraft fuel boarded and payment
of all into-plane and fuel invoices in respect of the Aircraft and shall report
any disputes to Delta.  Any dispute not reported to Delta within thirty (30)
days of the conclusion of such audit shall be deemed waived.
 
Delta’s fuel department shall have the right to audit on a monthly basis the
determination of the number of gallons of aircraft fuel boarded and fuel price
paid and shall report any disputes to Pinnacle.  Any dispute not reported to
Pinnacle within thirty (30) days of the conclusion of such audit shall be deemed
waived.
 
(c) Pinnacle Reporting Procedures.  Pinnacle will provide to Delta the following
fuel administrative service assistance:  (i) timely Fuel Management System
(“FMS”) data entry by Pinnacle at Pinnacle Service Cities including month-end
reconciling to the fixed
 

 
35

--------------------------------------------------------------------------------

 

base operator (“FBO”) by the end of the second business day, (ii) FMS coverage
by Pinnacle when regular FMS person is on vacation, leave, etc., (iii) Pinnacle
will train new Pinnacle employees on FMS due to turnover, vacation, etc., (iv)
problems at FBO regarding supply of fuel slips and bill of lading receipts will
be addressed by Pinnacle personnel first before involving the Delta Fuel
Department.
 
(d) Fuel Burn Review Procedures – CRJ.  Delta and Pinnacle agree to review the
fuel burn performance (defined as gallons per block hour) of the Aircraft for
compliance with annual performance measures including, but not limited to:
 
(i) Planned Fuel On Arrival (FOA)
 
(ii) Planned Zero Fuel Weight (ZFW)
 
(iii) Auxiliary Power Unit (APU) Usage
 
Pinnacle will be responsible for the development and setting of the annual
performance measure targets for the Aircraft, each as defined in Exhibit H, and
an annual budgeted fuel burn rate expressed in gallons per block hour (“All-in
Rate”), in a timeframe consistent with the development of the annual operating
expense budget of each Party.  The All-in Rate shall encompass all scheduled and
non-scheduled burned gallons and include the measures defined in (d)(i-iii)
above and those measures the Parties may agree to subsequently add.  The annual
targets for the performance measures and All-in Rate will be subject to Delta’s
review and approval.  If the Parties are unable to reach agreement, the
procedures set forth in Section 5.10(f) will be utilized to establish the annual
targets and the All-in Rate.  Additional performance measures may be identified
and added at a future date by mutual agreement of the Parties for purposes of
reviewing the Aircraft’s annual fuel burn.  In the event data is not yet
available for a given measure, no annual target will be set.  The Parties agree
to use reasonable best efforts in researching and collecting data for purposes
of adding performance measures and cooperation may not be unreasonably withheld
by either Party.
 
Not later than sixty (60) days following the end of the year for which the
targets applied, Pinnacle shall (i) deliver to Delta the analysis and conclusion
of Pinnacle’s performance for the year then ended with respect to each of the
performance measures and the All-in Rate, and (ii) provide Delta with the data
used by Pinnacle to determine variances to each of the performance measure
targets and the All-in Rate in a format specified by Delta.  The analysis shall
include, but not be limited to, adjustment for changes in the operating schedule
from the Annual Operating Plan.  For example, adjusting planned taxi time or
average length of flight to actual experience for the year completed.  Delta
shall have thirty (30) days from the receipt of Pinnacle’s analysis to complete
its review.  If it is determined that Pinnacle exceeded one or more of the
targets for the annual performance measures, and the cause of exceeding the
targets was within the control of Pinnacle, a fuel penalty shall be assessed per
the formulas set forth in Exhibit H.  If it is determined that Pinnacle exceeded
the budget for the All-in Rate, after adjusting for variances to target for the
performance measures, and the cause of exceeding the budget was within the
control of Pinnacle, a fuel penalty shall be assessed per the formula set forth
in Exhibit H.  Such penalty payment(s) shall be made in accordance with Section
5.07.
 

 
36

--------------------------------------------------------------------------------

 



 
Section 5.06  [***]
 


 
Section 5.07 Billing.  Delta and Pinnacle shall bill each other on a monthly
basis in respect of amounts owed to each other under this Agreement not
contemplated under Section 5.02.  If such billed items are not paid within
twenty (20) days of the statement date, the aggregate amount of undisputed items
may be offset against or included in the next scheduled wire transfer pursuant
to Section 5.02(b), provided that, the Parties acknowledge and agree that
Pinnacle will not be making the scheduled payments to be paid by Pinnacle on
April 2, 2012 for amounts payable pursuant to Section 4.02 of this Agreement or
the 2010 Restatement (with respect to periods before or after the Effective
Date) or for amounts due for aircraft rent payable to Delta pursuant to any
Lease and the payments scheduled to be paid by Pinnacle on May 1, 2012 for
amounts payable pursuant to Section 4.02 of this Agreement or the 2010
Restatement and Delta shall be permitted to offset such amounts against Delta’s
scheduled April 16, 2012 wire transfer pursuant to Section 5.02(b) of this
Agreement or the 2010 Restatement.  Disputed amounts must be paid when the
dispute is resolved, provided that such amount may be set off against or
included in the next scheduled wire transfer pursuant to Section 5.02(b) if the
formerly disputed amount is not paid within seven (7) days of resolution.  Delta
may also offset against the next scheduled wire transfer pursuant to Section
5.02(b) the amount of any payment (including those under any Lease) with respect
to which Pinnacle or any Affiliate of Pinnacle shall have defaulted and shall
have failed to cure before the expiration of any applicable grace period.
 
Section 5.08 Monthly Margin Calculation and Payment.  The monthly Margin Payment
shall be calculated as follows:
 
Monthly Margin Payment = ([***] * Aircraft Months)
 
where,
 
[***] is the Monthly Margin Rate for 2012.  Such rate shall be adjusted for 2013
and any year thereafter in accordance with Section 5.10.
 
Section 5.09 Preferred Customer Rates.  Notwithstanding anything in this Article
V to the contrary, Pinnacle agrees that if, at anytime from and after the
Effective Date and continuing during the remainder of the Term, Pinnacle enters
into an agreement with another air carrier other than Delta to provide air
transportation services under a capacity purchase arrangement (a “Comparable
Agreement”) and the economic terms of the Comparable Agreement are more
favorable to such other air carrier than the economic terms of this Agreement
are to Delta, then Pinnacle will provide prompt written notice to Delta of the
Comparable Agreement and, if requested by Delta, enter into an amendment to this
Agreement effective as of the commencement date of the Comparable Agreement to
reflect the economic terms of the Comparable Agreement.
 
Section 5.10 [***]
 

 
 
37

--------------------------------------------------------------------------------

 



 
Section 5.11 Reserved.
 
Section 5.12 Revised Annual Margin Adjustment Payment.  Effective for 2008 and
each calendar year thereafter, the Parties will calculate Pinnacle’s Margin in
accordance with Section 5.12(a) and, if required pursuant to Section 5.12(b)
below, one Party will make a Margin Adjustment Payment to the other Party.
 
(a) Calculation of the Total Operating Cost and the Margin.  Not later than
ninety (90) days following the end of 2008 and each subsequent calendar year
during the Term, Pinnacle shall deliver to Delta its audited financial
statements including the calculation of its operating margin for Regional
Airline Services provided under this Agreement for the prior year (the “Margin”)
by dividing (x) Pinnacle’s Total Operating Income for Regional Airline Services
for such year by (y) Pinnacle’s Total Operating Revenue for Regional Airline
Services for such year, subject to the following:
 
In calculating the Margin, the amount of any penalties (accounted for as a
reduction to revenue) pursuant to Section 5.05, Section 5.13 and/or Section 5.14
below will not be included in Pinnacle’s Total Operating Revenue, and the
following expenses will not be included in Pinnacle’s Total Operating Cost:
 
(i) Increment above predicted employee bonuses and incentives as set forth in
Exhibit J hereto.  Predicted bonus and incentive levels are the amounts used in
calculating the Block Hour, Cycle and Fixed cost rates for 2007, grown each year
by multiplying by (1 + CPPI).
 
(ii) The amount of any penalties pursuant to Section 5.14 (if not accounted for
as a reduction to revenue).
 
(iii) The amount of any depreciation expense associated with capital
expenditures in excess of $250,000 which are designated by Delta as Section
5.13(a)(iii) items because Delta has determined that such capital expenditures
are not necessary after taking into consideration the Annual Operating Plan and
Pinnacle’s obligations under this Agreement, within seventy-five (75) days after
receiving written notice from Pinnacle of such capital expenditure pursuant to
Section 6.01(a)(iv) below.
 
(iv) The amount of any Fuel Burn Penalty Payment pursuant to Section 5.05(d) (if
not accounted for as a reduction to revenue).
 
(v) The amount of any asset write-downs (excluding normal depreciation) or
extraordinary charges as defined by GAAP.
 
(vi) The amount of any fines or penalties paid by Pinnacleor any Affiliate of
Pinnacle to any governmental entity.
 
(vii) The CRJ 200 Aircraft and Spare Engine return costs including termination
costs incurred by Pinnacle pursuant to Section 3.02(b) above.
 

 
38

--------------------------------------------------------------------------------

 



 
(viii) The amount of any late payment charges, penalties and/or fees incurred by
Pinnacle or any Affiliates of Pinnacle.
 
(ix) The amount of any payment from Pinnacle to Delta pursuant to Section 5.13
(if not accounted for as a reduction to revenue).
 
(x) The amount of any non-recurring items or adjustments relating to
the  Bankruptcy Cases.
 
The Margin shall be expressed as a decimal rounded to the fourth place.  The
calculation of the Margin shall be derived from Pinnacle’s reported financial
statements for such year and shall be determined in accordance with GAAP.
 
(b) Annual Adjustment to Margin Payment.  With respect to each calendar year
effective 2008, if the Margin is greater than 8% but less than or equal to 13%,
Delta shall receive from Pinnacle an amount determined as follows:
 
PDL = (Rev – [Total Operating Cost/([***])]) / 2
 
where,
 
PDL is the amount payable to Delta,
 
Rev is Total Operating Revenue for Regional Airline Services for the applicable
calendar year excluding the items listed in Section 5.12(a), and
 
Total Operating Cost excludes items i-x in Section 5.12(a) above.
 
With respect to each calendar year effective 2008, if the Margin is greater than
[***] Delta shall receive from Pinnacle an amount determined as follows:
 
PDL = (Rev – [Total Operating Cost/([***])])
 
where,
 
PDL is the amount payable to Delta,
 
Rev is Total Operating Revenue for Regional Airline Services for the applicable
calendar year excluding the items listed in Section 5.12(a), and
 
Total Operating Cost excludes items i-x in Section 5.12(a) above.
 
An amount payable pursuant to this Section 5.12(b) is a “Margin Adjustment
Payment.”  Delta shall add in or setoff, as appropriate, any Margin Adjustment
Payment in the next wire transfer due to Pinnacle.
 

 
39

--------------------------------------------------------------------------------

 



 
(c) Audit of Total Operating Cost and the Margin.  Delta shall have the right to
audit the calculation of the Total Operating Cost, the Margin and the Margin
Adjustment Payment, and shall report any disputes to Pinnacle.  Any dispute not
reported to Pinnacle in writing within ninety (90) days of the receipt of the
audited financial statements and Margin calculation by Delta shall be deemed
waived.  The payment in respect of any dispute shall be handled as a disputed
amount in accordance with Section 5.07.
 
Section 5.13 Non-Scheduled Flight Refund.  With respect to each calendar year
during the Term, Delta shall within thirty (30) days from the receipt of the
final Block Hour Report received pursuant to Section 5.02 for the immediately
preceding year, calculate and notify Pinnacle of the ratio of actual Block Hours
for Non-Scheduled Flights to actual Block Hours for Scheduled Flights.  In the
event that such ratio exceeds [***], Pinnacle shall remit to Delta (through a
set-off of the next amount due from the Section 5.02 wire transfer) an amount
equal to the following:
 
Refund Calculation:
 
Actual Block Hours for Non-Scheduled Flights in excess of .[***] of the actual
Block Hours for Scheduled Flights multiplied by the Block Hour Rate in effect
for the immediately preceding year pursuant to Section 5.03 and as adjusted
pursuant to Section 5.10, plus the amount of any Margin Payments previously paid
by Delta to Pinnacle in connection with such excess Block Hours; provided,
however, that no refund will be paid to Delta with respect to Non-Scheduled
Flights which are Aircraft delivery flights.
 
Section 5.14 Performance Levels and Penalties.
 
(a) Pinnacle shall be subject to certain performance levels and penalties with
respect to the operation of Scheduled Flights as described in this Section
5.14(a) (“Performance Criteria”) which shall be deducted from the Block Hour
Payment.  If Pinnacle does not achieve the performance criterion, then a penalty
shall be charged against amounts owing to Pinnacle.  Any penalty charge incurred
by failing to meet Performance Criteria shall be made in the wire transfer due
on the 30th day of the second month following the end of the Performance Period
in question pursuant to Section 5.02(b).  The applicable performance levels and
penalties are as follows:
 
(i) Completion Factor (calculated in accordance with Section 2.11(a)):
 

 
Additional Penalty
 
Penalty
 
Neutral
Performance Level
(*)
(*)
(*)
Penalty per enplaned revenue passenger
[***]
[***]
[***]




 
 
40

--------------------------------------------------------------------------------

 

 
 
* The Performance Levels shall be established in accordance with Exhibit E.
 
(ii) On-Time Factors (calculated in accordance with Section 2.11(b)):
 
Departure (within zero minutes):
 

 
Additional Penalty
 
Penalty
 
Neutral
Performance Level
(*)
(*)
(*)
Penalty per enplaned revenue passenger
[***]
[***]
[***]

                      ________________
* The Performance Levels shall be established in accordance with Exhibit E.
 


Arrival (within zero Minutes):
 

 
Additional Penalty
 
Penalty
 
Neutral
Performance Level
(*)
(*)
(*)
Penalty per enplaned revenue passenger
[***]
[***]
[***]

________________
* The Performance Levels shall be established in accordance with Exhibit E.




In conjunction with Pinnacle’s on-time arrival performance, Pinnacle’s target
block time performance (within zero minutes) shall not exceed [***]  If
Pinnacle’s actual block time performance (within zero minutes) exceeds[***],
Pinnacle’s actual arrival performance (within zero minutes) will be adjusted
downward by [***]percentage point per 1.0 percentage point in excess of [***].
 

 
Additional Penalty
 
Penalty
 
Neutral
Performance Level
[***]
[***]
[***]
Penalty per enplaned revenue passenger
[***]
[***]
[***]

                                (iii)           Customer Experience/ISM
(calculated in accordance to Section 2.11(c).  The performance period for
Customer Satisfaction will be evaluated on a calendar quarter basis:
 
_

 
 
41

--------------------------------------------------------------------------------

 

 
 
(b) Reconciliation of Performance Standards.  For each Performance Period, (i)
Delta shall determine the total number of enplaned revenue passengers on
Scheduled Flights operated by Pinnacle, and (ii) Pinnacle shall prepare a
reconciliation of its actual performance to the targeted performance with
respect to its completion factor and its on-time factor. Such reconciliations
will be completed and delivered to Delta within thirty (30) days after the end
of each Performance Period.  Delta will have the right to audit the
reconciliation prepared by Pinnacle and shall report any discrepancies to
Pinnacle.  Any discrepancy not reported in writing within sixty (60) days of the
end of any Performance Period shall be deemed waived.  The payment of in respect
of any discrepancy shall be handled as a disputed amount in accordance with
Section 5.07.
 
(c) Additional Performance Criteria.  During the Term, Delta may propose other
performance criteria for Pinnacle’s operations pursuant to this Agreement.  The
Parties agree that they will meet upon the introduction of additional
performance levels for Delta’s operations, to develop similar performance
targets for Pinnacle, taking into account the differences in operations between
the carriers and Delta, and shall use their best commercially reasonable efforts
to develop a system of performance levels and penalties for Pinnacle’s
performance with respect thereto in a manner consistent with the performance
standards agreed to herein.
 
(d) Adjustments to Performance Standards Goals.  During the Term, the Parties
recognize and agree the performance standards goals for JFK and LGA set forth in
Exhibit E may be modified or adjusted by mutual agreement if a material change
to the schedule structure of the JFK and LGA operation exists.  A material
structure change to the schedule would be defined as: less than [***] of the
aircraft RONs from LGA and JFK are in a Service City with other Aircraft,
eliminating the ability to effectively break-out Aircraft to/from other Hub
Locations.
 
Section 5.15 Pinnacle Change of Control.  In the event a Pinnacle Change of
Control shall occur, (i) Delta may, at its option, remove up to [***] of the
Aircraft and related Spare Engines, as selected by Delta, from Pinnacle’s base
fleet of one hundred forty (140) Aircraft (and related Spare Engines) on a
schedule designated by Delta in its sole discretion; provided, however, that (A)
the Aircraft (and related Spare Engines) shall be removed from Pinnacle’s fleet
at a rate of no more than one-third of the Aircraft (and related Spare Engines)
being removed in any twelve month period, and (B) notwithstanding the terms of
any of the applicable Leases to the contrary, Pinnacle shall not be required to
comply with the return conditions in the Leases to the extent that no Event of
Default (as defined in the Leases) has occurred and is continuing at the time of
the Change of Control; (ii) Delta may, at its option, extend the Term of the
Agreement for a period of five (5) years and no rate adjustment pursuant to
Section 5.10(e) above shall apply during such five (5) year period; (iii) the
minimum completion factor set forth in Section 2.11(a) of this Agreement shall
be increased to [***], and (iv) for purposes of Section 2.11 of the Agreement
the definition of Performance Period shall be amended in its entirety to read as
follows:  “‛Performance Period’ means a rolling three (3) month period during
the Term of this Agreement.”
 
Section 5.16 Credit Card Chargebacks.
 

 
 
42

--------------------------------------------------------------------------------

 



 
(a) Pinnacle shall be billed for credit card chargebacks resulting from
Pinnacle’s noncompliance with Delta’s credit card acceptance procedures.  Delta
shall apply the same card acceptance procedures and standards to Pinnacle as
applied to Delta by Delta’s credit card contractors.  Delta will inform Pinnacle
in writing regarding any material changes in Delta’s agreements with its credit
card contractors to the extent such changes will impact the procedures and
standards to be applied by Pinnacle.
 
(b) With respect to all credit card charge forms returned to Pinnacle by Delta,
Delta will furnish Pinnacle with a complete written explanation of the reason
therefore accompanied by relevant documentation received from the credit card
issuer or credit card holder.
 
(c) Upon receipt of a chargeback, Pinnacle shall have a reasonable period of
time, but not to exceed thirty (30) days, to review the validity of the
chargeback notice.  If the chargeback is valid (within the scope of the
circumstances for the chargeback), Pinnacle shall remit to Delta within thirty
(30) days a gross amount equal to such credit card charge form.  If, in
Pinnacle’s good faith opinion, the chargeback is not valid, Pinnacle will so
notify Delta and provide Delta with a complete written explanation of the
transaction together with any necessary supporting documentation within the
thirty (30) day period.
 
(d) All revisions to Delta’s credit card acceptance procedures must be in
writing and must be submitted to Pinnacle at least thirty (30) days in advance
of the effective date of such procedures or such shorter notification period as
Delta may utilize in notifying its own personnel.
 
Section 5.17 Returned Checks.
 
(a) Pinnacle shall be billed pursuant to Section 5.07 above for all returned
checks resulting from Pinnacle’s non-compliance with Delta’s check acceptance
procedures.
 
(b) Delta will furnish Pinnacle with a complete written explanation of the
reason therefore, accompanied with the relevant documentation.
 
(c) Pinnacle shall refund Delta the full amount of the dishonored check within
thirty (30) days.  If, in Pinnacle’s reasonable opinion, the charge is not
valid, Pinnacle will so notify Delta and provide Delta with a complete written
explanation of the transaction together with any necessary supporting
documentation within the thirty (30) day period.
 
(d) All revisions to Delta’s check acceptance procedures will be in writing and
will be submitted to Pinnacle at least thirty (30) days in advance of the
effective date of such procedures or such shorter notification period as Delta
may utilize in notifying its own personnel.
 
(e) Section 5.18                      Fixed Cost Sharing Payments.  The Parties
hereby agree that, in consideration of fixed cost sharing occurring prior to the
Effective Date, Delta shall be entitled to (i) deduct from amounts otherwise
owed to Pinnacle pursuant to Section 5.02 of this Agreement an amount equal
to[***], which shall be deducted from Delta’s December 30, 2010
 

 
 
43

--------------------------------------------------------------------------------

 

provisional payment; and (ii) deduct from amounts otherwise owed to Pinnacle
pursuant to Section 5.02 of this agreement a total of [***], which shall be
deducted in twenty-four (24) monthly installments of [***] each from Delta’s
monthly final wire payment for each of the months in 2011 and 2012.
 
ARTICLE VI
 


 
REPORTING OBLIGATIONS, AUDITING,
 
INSPECTIONS AND CONFIDENTIALITY/PUBLICITY
 
Section 6.01 Reporting Obligations.
 
(a) Certain Notices to Delta.  With respect to the Regional Airline Services
operated pursuant to this Agreement, Pinnacle shall give prompt written notice
to Delta of (i) any litigation involving an uninsured claim of more than
$1,000,000 against Pinnacle, (ii) any proceeding before any governmental agency
which, if adversely determined, would materially and adversely affect Pinnacle’s
financial condition, affairs, operations or prospects, including but not limited
to any significant FAA enforcement or civil penalty action, (iii) any other
matter which would materially and adversely affect the financial condition,
affairs, operations or prospects of Pinnacle Pinnacle’s ability to perform its
obligations under this Agreement, and (iv) any proposed extraordinary capital
expenditures and all capital expenditures in excess of $250,000.  Pinnacle shall
also provide Delta the reports specified in Section 2.11(a) above and shall
report to Delta not later than the last day of each month its completion factor
and on-time factor for the prior month with respect to the Scheduled Flights
operated pursuant to this Agreement.
 
(b) Financial and Reporting Covenants.  Pinnacle Corp. and Pinnacle shall
promptly provide to Delta notice of and adequate information regarding any
material weaknesses or reportable conditions noted in any management letters
received by any such company from its independent auditors and the company’s
responses thereto.  With respect to the Regional Airline Services operated
pursuant to this Agreement, Pinnacle Corp., Pinnacle and all Affiliates of
Pinnacle Corp. shall also provide Delta with monthly financial statements,
annual expense budgets and periodic business plans and related projections.
 
(c) Certain Notices to Pinnacle.  Delta shall report to Pinnacle not later than
the last day of each month the number of incidences of mishandled luggage, the
number of customer complaints for the previous month or any other information
necessary for Pinnacle to comply with the reporting requirements of the
Department of Transportation and related to the Regional Airline Services
provided hereunder.  Upon the reasonable prior written request by Pinnacle,
Delta shall make available its books and records related to incidences of
mishandled luggage, customer complaints or any other information necessary for
Pinnacle to comply with the reporting requirements of the Department of
Transportation and  in connection with the Regional Airline Services provided
hereunder.
 
Section 6.02 Audits.
 

 
 
44

--------------------------------------------------------------------------------

 



 
(a) Compliance Audits.  Upon the reasonable prior written request by Delta,
Pinnacle Corp. and Pinnacle shall make available for inspection by Delta their
respective books and the books of all of their Subsidiaries and Affiliates,
including but not limited to general ledger backup (monthly) for financial
statements and records, to the extent that such books and records relate to the
provision of Regional Airline Services operated pursuant to this Agreement, and
otherwise to the extent reasonably necessary to audit Pinnacle Corp.’s,
Pinnacle’s compliance with the terms hereof. Delta shall also be entitled to
make copies and notes of such information as it deems necessary and to discuss
such records and the finances and accounts of Pinnacle Corp. and Pinnacle with
each Company’s Chief Financial Officer or other employee or agent of Pinnacle
Corp. or Pinnacle knowledgeable about such records.
 
(b) Inventory Audits.  At Delta’s request, during the Term Pinnacle and Delta
shall conduct an annual inventory audit of all spare parts, tooling and ground
support equipment owned by Delta and leased to Pinnacle or owned by Delta and
supplied to Pinnacle.  Such audit shall not be requested more than one time per
calendar year.  In conducting such audit, the Parties shall tabulate the
quantity and type of all spare parts and ground support equipment including
recognition of spare parts and ground support equipment which were scrapped in
the preceding year(s). Such audit, when completed and agreed to by the Parties,
shall be final.
 
Section 6.03 Inspections.  Delta shall be entitled to conduct on-site
observations of Pinnacle’s in-flight service, flight, maintenance, technical
operations, gate-check in service, ground operations, Aircraft cleaning and any
and all other services and operations performed under this Agreement to monitor
Pinnacle’s operations in the same manner as similar functions are evaluated at
Delta.  The purpose of such inspections shall be to determine Pinnacle’s
compliance with applicable Governmental Regulations, state and local laws,
equipment manufacturer’s instructions and the standards established by this
Agreement.  Pinnacle’s operations will be evaluated according to the same
standards as Delta taking into account the differences in size and operational
capabilities between the airlines.  Such inspections may be announced or
unannounced, but under no circumstances shall they interfere with the operation
of Pinnacle’s business.  Delta shall report the findings of any such inspection
to Pinnacle in writing.  Pinnacle shall provide a timely written response
detailing a plan of corrective action to remedy any deficiencies noted in an
inspection.  If any deficiency comes to the attention of Pinnacle through audits
or any other means, Pinnacle shall take immediate corrective action.
 
Section 6.04 Confidentiality/Publicity.  Each of the Parties agrees that, except
as otherwise required by Governmental Regulations or any other applicable law,
it shall not disclose to others and shall keep confidential the terms of this
Agreement and any confidential, non-public information concerning the other
Parties that it obtains as a result of or pursuant to this Agreement.  Neither
Pinnacle Corp., Pinnacle, nor any of their respective Affiliates shall  issue
any press release or public announcement relating to new Scheduled Flights, the
cessation of Scheduled Flights in any Service City, schedule changes, customer
initiatives, marketing programs or promotions, without Delta’s prior written
approval of the press release or public announcement.  In any such press release
or public announcement, Pinnacle shall identify itself as a Delta Connection
carrier.
 

 
 
45

--------------------------------------------------------------------------------

 



 
ARTICLE VII
 


 
DELTA IDENTIFICATION
 
Section 7.01 Identification License.  Delta hereby grants to Pinnacle a
non-exclusive, non-transferable, non-sublicensable license to use the DL
Identification in connection with the operation of the Regional Airline Services
as authorized hereunder.
 
Section 7.02 Designator License.  Delta hereby grants to Pinnacle a
non-exclusive, non-transferable, non-sublicensable license to use the Designator
in connection with the operation of the Scheduled Flights as authorized
hereunder.
 
Section 7.03 New Identifications.  From time to time in its sole discretion,
Delta may change any DL Identifications and/or Designators upon notice to
Pinnacle.  After receipt of such notice, Pinnacle shall, as soon as practicable,
but no later than thirty (30) days thereafter, commence use solely of the new DL
Identifications and/or Designators and cease all use of any superseded
ones.  Delta shall reimburse Pinnacle for the reasonable out-of-pocket expenses
incurred by Pinnacle in making such changes.
 
Section 7.04 Use of Identification.  Delta shall have exclusive control over the
use and display of all DL Identifications and Designators, and Pinnacle shall
comply with all policies and guidelines of Delta in this regard.  Pinnacle shall
use the DL Identifications and Designators in good faith, in a dignified manner
and in compliance with good trademark practice.  Pinnacle shall use the DL
Identifications and Designators exactly as prescribed by Delta, and shall not
use (a) any stylization, abbreviation or variation thereof or (b) the DL
Identifications and Designators in connection or combination with any other
Identification, in each case, without Delta’s prior written consent, which may
be withheld in its sole discretion.
 
Section 7.05 Quality Control.  Pinnacle shall use the DL Identifications and
Designators only in connection with products and services that comply with the
high standards of quality associated with Delta. At Delta’s request, Pinnacle
shall submit representative samples to Delta of all uses by Pinnacle of the DL
Identifications and Designators pursuant to this Agreement, including Sections
2.02, 4.03(f), 4.07(d) and 4.09(e).  Pinnacle shall receive the prior written
approval of Delta for any new uses of the DL Identifications and Designators,
including on any advertising and promotional materials.  Once such approval is
received, Pinnacle does not need to resubmit such materials for approval unless
they contain non-trivial modifications.
 
Section 7.06 Reservation of Rights.  All rights not expressly granted to
Pinnacle hereunder are expressly reserved by Delta, including without limitation
the right to use or license others to use any DL Identifications or
Designators.  Pinnacle shall not use the DL Identification or Designator except
as expressly authorized herein, and has no right to use any other Identification
of Delta other than the specific DL Identification in the exact form prescribed
by Delta from time to time.
 
Section 7.07 Ownership.  Pinnacle hereby acknowledges that, as between the
Parties, Delta is the sole owner of the names “Delta” and “ Delta Connection,”
the initials “DL,”
 

 
 
46

--------------------------------------------------------------------------------

 

and any Designators or DL Identifications related thereto or otherwise licensed
to Pinnacle hereunder.  Pinnacle agrees not to directly or indirectly question
attack, contest or impugn the validity and/or Delta’s rights in the Designators
and DL Identifications, including without limitation by attempting to register
title to or any intellectual property rights in same or by participating in any
action or proceeding adverse to Delta in this regard.  Pinnacle agrees to
cooperate fully with Delta in all actions to enforce, police and defend Delta’s
rights in the Designators and DL Identifications, subject to reimbursement for
its out-of-pocket expenses.
 
Section 7.08 Termination.  Should this Agreement expire or terminate for any
reason, the licenses in Sections 7.01 and 7.02 shall immediately terminate
(although Sections 7.07 and 7.08 shall survive), and Pinnacle shall promptly,
but in any event within ninety (90) days (one hundred twenty (120) days with
respect to any distinctive color scheme), take all such actions as may be
necessary to change its facilities, equipment, uniforms, supplies and other
materials to cease all use of any Designators and DL Identifications and to
avoid any customer confusion or the suggestion or appearance that Pinnacle
continues to have an operating relationship with Delta.
 
Section 7.09 Bankruptcy.  The Parties intend that the identity of Pinnacle as
the licensee hereunder is a material condition to Delta’s granting of the
licenses in Section 7.01 and Section 7.02, and that this Agreement should be
construed overall as a contract for the personal services of
Pinnacle.  Therefore, in the event Pinnacle becomes subject to a bankruptcy
proceeding, the Parties intend that this Agreement shall not be assumed and/or
assigned by Pinnacle without Delta’s consent, provided that Delta hereby
consents to Pinnacle’s assumption of this Agreement in connection with the
Bankruptcy Cases.
 
ARTICLE VIII
 


 
TAXES AND FEES
 
Section 8.01 Taxes and Fees.
 
(a) Pinnacle shall be liable for and pay the amount of any taxes (other than
Ticket Taxes and Fees which are addressed separately in Section 8.02 below),
duties, license fees, assessments, and other charges, together with any interest
and penalties thereon, levied, assessed, or imposed by any federal, foreign,
state or local taxing or airport authority related or attributable to (i) the
property owned or used by Pinnacle, and (ii) the performance of Regional Airline
Services pursuant to this Agreement.
 
(b) Excluded from the coverage of Section 8.01(a) are any taxes based on the net
income of Delta.
 
Section 8.02 Ticket Taxes and Fees.
 
(a) For all sales by Pinnacle using Delta ticket stock or air waybills, Pinnacle
shall be responsible for (i) collecting all Ticket Taxes and Fees, and (ii)
remitting such Ticket Taxes and Fees to Delta at the same time as the revenues
to which the Ticket Taxes and Fees relate are received by Delta.  Delta then
shall be responsible for remitting to the appropriate governmental entities and
taxing authorities Ticket Taxes and Fees remitted by Pinnacle to Delta.
 

 
 
47

--------------------------------------------------------------------------------

 



 
(b) Pinnacle shall indemnify, defend, and hold harmless Delta and its current or
former officers, directors, employees, agents, and its affiliates (the “DL
Indemnitees”) from and against all assessments or payments for Ticket Taxes and
Fees related to all sales by Pinnacle using Delta ticket stock or air waybills,
and any interest and/or penalties related thereto.  This indemnification
specifically includes, but is not limited to, assessments or payments under
Sections 4261, 4263, 4271, 4291, 6662, 6672, 6861 or 7275 of the Internal
Revenue Code of 1986, as amended, and any successor provisions.  Pinnacle
further agrees as part of this indemnification to reimburse the DL Indemnitees
for any reasonable out-of-pocket expenses, including attorneys’ fees and
expenses, the DL Indemnitees have incurred in connection with any such
assessment or payment.  The obligations of Pinnacle under this Section 8.02(b)
shall remain in effect and shall survive without limitation the termination of
this Agreement.
 
Section 8.03 Property Tax, Fuel Tax, and Sales and Use Tax Compliance.
 
(a) On the date thirty (30) days after Delta hires an appropriate individual to
prepare Pinnacle property tax returns (the “Commencement Date”), Delta shall
become responsible for administering Pinnacle’s property taxes, both real
property and personal property.  Delta shall be responsible for notifying
Pinnacle in writing of the Commencement Date.  As of the Commencement Date,
Delta shall prepare all property tax returns once the appropriate information is
gathered by Pinnacle and Delta.  Delta shall prepare the property tax returns
with the same care, diligence, and expertise used in filing the property tax
returns of Delta. As of the Commencement Date, Delta also shall be responsible
for (i) the review of Pinnacle’s property tax assessment notices and
accompanying workpapers, and the resolution of any disputes regarding such
notices; (ii) the review of Pinnacle’s property tax bills; (iii) the preparation
and filing of any property tax refund claims; and (iv) the management of any
audits of Pinnacle’s property taxes.  The Parties shall cooperate to ensure that
Pinnacle’s property tax returns, refund claims, and property tax bills are
reviewed and signed by the properly authorized individual(s).  Depending on who
signs the property tax returns or refund claims, the Parties shall cooperate to
ensure the timely filing of such property tax returns and refund claims.
 
(b) With respect to fuel taxes, the Parties shall cooperate to ensure that
Pinnacle are filing appropriate fuel tax returns and refund claims to minimize
Pinnacle’s taxes.  Delta shall determine which entity, Delta or Pinnacle, shall
be responsible for preparing and filing appropriate fuel tax returns and refund
claims.  Unless Delta determines otherwise and notifies Pinnacle in writing,
Pinnacle shall be responsible for all Pinnacle fuel tax filings and
payments.  Upon the request of Delta, Delta shall be entitled to review any
actual or proposed Pinnacle fuel tax filings.  Pinnacle shall notify Delta of
the commencement of any fuel tax audit. Prior to resolving any fuel tax audit,
Pinnacle shall receive approval from Delta to resolve any such audit.
 
(c) With respect to sales and use taxes, Delta and Pinnacle shall cooperate to
ensure that Pinnacle is filing appropriate sales and use tax returns and refund
claims to minimize Pinnacle’s taxes.  Delta shall determine which entity, Delta
or Pinnacle, shall be responsible for preparing and filing appropriate sales and
use tax returns and refund claims.  Unless Delta determines otherwise and
notifies Pinnacle in writing, Pinnacle shall be responsible for all
 

 
 
48

--------------------------------------------------------------------------------

 

Pinnacle sales and use tax filings and payments.  Upon the request of Delta,
Delta shall be entitled to review any actual or proposed Pinnacle sales and use
tax filings. Pinnacle shall notify Delta of the commencement of any sales or use
tax audit. Prior to resolving any sales or use tax audit, Pinnacle shall receive
approval from Delta to resolve any such audit.
 
(d) To the extent requested by Delta, Pinnacle shall cooperate with Delta to
minimize Pinnacle’s property, fuel, excise, sales, use, value-added, or similar
transactional taxes.  Pinnacle shall in good faith and using reasonable best
efforts supply Delta with such information and documents reasonably requested by
Delta to minimize Pinnacle’s property, fuel, excise, sales, use, value-added, or
similar transactional taxes.  Unless Delta determines otherwise, Pinnacle shall
use its reasonable best efforts to seek any and all applicable refunds or
credits of excise, sales, use, value-added, or similar transactional taxes paid
by Pinnacle.
 
Section 8.04 Refunds of Tax.  To the extent Delta prepares and/or is responsible
for pursuing any refunds or refund claims related to Pinnacle’s fuel, excise,
sales, use, value-added or similar transactional taxes, Delta shall be entitled
to retain one hundred percent (100%) of the amount of any such refund, credit or
other benefit.  To the extent Pinnacle prepares or is responsible for pursuing
any such refunds or refund claims, Pinnacle, together, shall retain thirty
percent (30%) of the amount of any such refund, credit or other benefit
(inclusive of interest) it receives, and the remaining seventy percent (70%)
(inclusive of interest) shall be paid to Delta within ten (10) days of its
receipt or recognition of benefit by Pinnacle.  Any refunds, credits or other
benefits received related to Pinnacle’s property taxes will be retained by
Pinnacle and will act to reduce Pinnacle’s direct expenses pursuant to Section
5.06(l).
 
ARTICLE IX
 


 
LIABILITY, INDEMNIFICATION AND INSURANCE
 
Section 9.01 Independent Contractor.
 
(a) Except for the limited purpose described in Section 5.01 hereof, Pinnacle
shall act as independent contractors.  The employees, agents and/or independent
contractors of Pinnacle engaged in performing any of the services Pinnacle is
obligated to perform pursuant to this Agreement shall be employees, agents and
independent contractors of Pinnacle for all purposes and under no circumstances
shall employees, agents or independent contractors of Pinnacle be deemed to be
employees, agents or independent contractors of Delta.  Except for the limited
purpose described in Section 5.01 hereof, in its performance of obligations
under this Agreement, Pinnacle shall act, for all purposes, as an independent
contractor and not as an agent for Delta.  Delta shall have no supervisory power
or control over any employees, agents or independent contractors engaged by
Pinnacle in connection with Pinnacle’s performance of its obligations hereunder,
and all complaints or requested changes in procedure shall, in all events, be
transmitted by Delta to a designated representative of Pinnacle.  Nothing
contained in this Agreement is intended to limit or condition Pinnacle’s control
over its operation or the conduct of its business as an air carrier, and
Pinnacle assumes all risks of financial losses which may result from the
operation of the air services to be provided by Pinnacle hereunder.
 

 
 
49

--------------------------------------------------------------------------------

 



 
(b) Delta shall act as an independent contractor.  The employees, agents and/or
independent contractors of Delta engaged in performing any of the services Delta
is to perform pursuant to this Agreement shall be employees, agents and
independent contractors of Delta for all purposes and under no circumstances
shall employees, agents and independent contractors of Delta be deemed to be
employees, agents or independent contractors of Pinnacle.  In performing its
obligations under this Agreement, Delta shall act, for all purposes, as an
independent contractor and not as an agent for Pinnacle.  Pinnacle shall not
have any supervisory power or control over any employees, agents or independent
contractors engaged by Delta in connection with the performance of its
obligations hereunder, and all complaints or requested changes in procedure
shall, in all events, be transmitted by Pinnacle to a designated representative
of Delta.  Nothing contained in this Agreement is intended to limit or condition
Delta’s control over its operation or the conduct of its business as an air
carrier.
 
Section 9.02 Indemnification.
 
(a) Each Party assumes full responsibility for any and all liability to its own
officers, employees or agents on account of injury or death resulting from or
sustained in the performance of their respective services under this
Agreement.  Each Party shall indemnify, defend, protect, save and hold harmless
the other Party, its officers, employees, and agents from and against any and
all liabilities, claims, demands, suits, judgments, damages and losses
(including the costs, fees and expenses in connection therewith and incident
thereto) brought against the other Party, its officers, employees or agents by
or on behalf of any other person, by reason of damage to or destruction of
property of any such person, or injury to or death of such person, caused by or
arising out of any act or omission by the indemnifying Party occurring while
this Agreement is in effect.  Notwithstanding the foregoing, neither Party shall
be liable for indemnifying the other for claims of third parties if caused by
the gross negligence or willful misconduct of the other.  Each Party shall give
the other Party prompt and timely notice if it has actual knowledge of any claim
made or suit instituted against the other Party which in any way results in
indemnification hereunder, and the other Party shall have the right to
compromise or participate in the defense of such claim or suit to the extent of
its own interest.
 
(b) Delta shall indemnify Pinnacle against any physical loss of or damage to the
Aircraft caused by Delta’s negligent operation of ground support equipment or
other acts or omissions of Delta in performing Ground Handling Functions
pursuant to Section 4.02 above; provided, however, that Delta’s liability shall
be limited to any such loss or damage to the Aircraft not exceeding the amount
of the deductible with respect to such Aircraft under Pinnacle’s hull risk
insurance policy, except that loss or damage in respect of any incident below
$3,000 shall not be indemnified.  For the avoidance of doubt, Delta shall not be
liable to Pinnacle for any consequential loss or damage arising from physical
loss of or damage to the Aircraft, and Pinnacle shall not make any claim against
Delta and shall indemnify it against any liability in respect of any and all
such consequential loss or damage howsoever arising.
 
(c) The obligations of Pinnacle and Delta under the indemnity and insurance
provisions contained herein shall remain in effect and shall survive without
limitation the
 

 
 
50

--------------------------------------------------------------------------------

 

termination of this Agreement with respect to any occurrence or claims arising
during the Term of or in connection with this Agreement.
 
(d) If Pinnacle joins the fuel consortium at a Service City (i) Pinnacle shall
indemnify Delta against any liabilities, claims, demands, suits, judgments,
fines, penalties, and actual damages (including the costs, fees and expenses in
connection therewith and incident thereto) brought against Delta, its officers,
employees or agents by or on behalf of any other person, by reason of Pinnacle’s
acts or omissions in connection with or related to its participation in the fuel
consortium at such Service City and which occur while this Agreement is in
effect, and (ii) Delta shall indemnify Pinnacle against any liabilities, claims,
demands, suits, judgments, fines, penalties, and actual damages (including the
costs, fees and expenses in connection therewith and incident thereto) brought
against Pinnacle, its officers, employees or agents by or on behalf of any other
person, by reason of the acts or omission of Delta or any other party to such
fuel consortium in connection with or related to the participation of Delta or
such other party in the fuel consortium at such Service City and which occur
while this Agreement is in effect.  Except as set forth in this Section 9.02(d),
in all other respects the terms of the Agreement regarding relative liabilities
and indemnification among the Parties hereto govern claims, damages, or
liabilities caused by or arising from the act or omission of any Party hereto.
 
Section 9.03 Insurance.
 
(a) Pinnacle agrees, at its sole expense, to maintain in full force and effect
the following insurance coverage with respect to Regional Airline Services:
 
(i) Workers’ compensation and occupational disease insurance, subject to the
laws of the states wherein this Agreement is being performed.  Such coverage
shall include employers liability insurance with a minimum limit of [***] per
incident.
 
(ii) Comprehensive aviation bodily injury and property damage liability
insurance with limits of not less than [***] combined single limit per
occurrence (or such other minimum amount as may be reasonably requested by Delta
from time to time), including, but not limited to, aircraft liability, passenger
legal liability, premises and property damage liability, hangar keepers
liability and baggage and cargo liability.  Such insurance shall include
personal injury and contractual liability, and shall also include war risk and
allied perils, hijack and confiscation coverage with a limit of not less than
[***] per incident.
 
(iii) All risk hull insurance on the Aircraft, including hull war risk coverage
as required by Delta.
 
(b) Prior to the commencement of Regional Airline Services under this Agreement
and at least annually thereafter, certificates of insurance in a form
satisfactory to Delta shall be delivered to Delta evidencing compliance with the
insurance terms of this Agreement.  All of the above policies shall have
deductible amounts as established by Delta, and, in any event, all of the above
insurance shall be written through an insurance company or companies reasonably
satisfactory to Delta, and the certificates of insurance shall be of a type
 

 
 
51

--------------------------------------------------------------------------------

 

that unconditionally obligates the insurer to notify Delta in writing at least
thirty (30) days (or such lesser period as may be available for war peril
coverage) in advance of the effective date in the event of any material change
in or cancellation of such insurance.  The policies of insurance required by
paragraphs (ii) and (iii) of Section 9.03(a) shall provide coverage for events
which occur during the policy period, are continuing in nature and not on a
claims made basis, and shall include endorsements that provide:
 
(i) That the Underwriters acknowledge that the indemnification and hold harmless
provisions of this Agreement are insured under Pinnacle’s blanket contractual
liability coverage.
 
(ii) That Delta, its officers, agents and employees are named as additional
insureds thereunder.
 
(iii) That the insurance is primary with respect to the matters within such
coverage, irrespective of any insurance carried by Delta.
 
(iv) That with respect to the interest of Delta, the insurance shall not be
invalidated by any breach of warranty by Pinnacle.
 
(v) That provide a severability of interest/cross liability endorsement.
 
(vi) That the insurer shall waive its subrogation rights against Delta, its
officers, agents and employees.
 
(vii) That any waiver of rights of subrogation against other parties by Pinnacle
will not affect the coverage provided with respect to Delta.
 
(c) In the event the U.S. Government reimburses Pinnacle or its Affiliates for
excess insurance costs incurred as a result of the September 11, 2001 terrorist
attacks or other such occurrences, Pinnacle will promptly remit such
reimbursement, including the applicable Margin Payment, if any, to Delta in
immediately available funds.
 
(d) [***].
 
ARTICLE X
 


 
TERM AND TERMINATION
 
Section 10.01 Term.  The 2003 ASA was made effective as of January 1, 2003 (the
“Initial Effective Date”), and the 2007 Restatement made effective as of
January 1, 2007.  This Agreement shall become effective on the Effective Date
and, unless earlier terminated as provided herein, shall continue in effect
until December 31, 2017; provided that, so long as Pinnacle is not in breach of
its obligations under this Agreement on December 31, 2017 or, if Pinnacle is in
breach on such date but thereafter cures any such breach within any applicable
cure period such that Delta would not have the right to terminate this Agreement
pursuant to Section 10.02 hereof, this Agreement shall continue in effect until
July 1, 2022, provided further that, prior to December 31, 2017, Delta shall
have the right to elect that each Aircraft be removed
 

 
 
52

--------------------------------------------------------------------------------

 

from Pinnacle’s fleet effective on the applicable expiration date of Delta’s
financing arrangement with respect such Aircraft as of the Effective Date
(whether occurring before or after July 1, 2022), as set forth in Exhibit N
attached hereto (each, an “Aircraft Removal Date”), and in such case this
Agreement shall terminate with respect to each Aircraft on the applicable
Aircraft Removal Date (the “Renewal Term”), such period in which this Agreement
remains in effect, including the Renewal Term, is hereinafter referred to as the
“Term”.
 
Section 10.02 Termination by Either Party.
 
(a) In the event that Pinnacle Corp., Pinnacle or Delta (i) makes a general
assignment for the benefit of creditors or becomes insolvent, (ii) files a
voluntary petition in bankruptcy, (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, (iv) commences under the
laws of any competent jurisdiction any proceeding involving its insolvency,
bankruptcy, reorganization, readjustment of debt, dissolution, liquidation or
any other similar proceeding for the relief of financially distressed debtors,
(v) becomes the object of any proceeding or action of the type described in
(iii) or (iv) above and such proceeding or action remains undismissed or
unstayed for a period of at least thirty (30) days, or (vi) is divested of a
substantial part of its assets for a period of at least thirty (30) days, then
Pinnacle Corp. or Pinnacle (in the event the foregoing occurs with respect to
Delta) or Delta (in the event the foregoing occurs with respect to Pinnacle
Corp. or Pinnacle) may by written notice terminate this Agreement immediately.
 
(b) Except as otherwise provided in Section 10.03, in the event of a breach of a
nonmonetary provision of this Agreement by any Party remaining uncured for more
than thirty (30) days after receipt of written notification of such default by
the nondefaulting Party, or in the case of a breach requiring more than thirty
(30) days notice to cure, the defaulting Party does not begin and pursue with
due diligence a method of cure within thirty (30) days after receipt of written
notification specifying in reasonable detail the nature of such default from the
nondefaulting Party, then the nondefaulting Party may terminate this Agreement
at its sole option; provided, however, in the case of a breach by Pinnacle of
Section 2.11(c), Delta shall not be permitted to terminate this Agreement unless
a breach by Pinnacle of such section shall remain uncured for a period of ninety
(90) days or more.
 
(c) In the event of a breach of a monetary provision of this Agreement by either
Party and such default remaining uncured for more than thirty (30) days after
receipt of written notification specifying in reasonable detail the nature of
such default from the nondefaulting Party, then the nondefaulting Party may
terminate this Agreement at its sole option.
 
Section 10.03 Termination by Delta.  Notwithstanding the provisions of Section
10.02(b), Delta shall have the right to terminate this Agreement immediately and
at its sole option if:
 
(a) Pinnacle shall default in the payment of any amount due under any Lease and
such default shall continue for more than the period of grace, if any, specified
therein and shall not have been waived.
 

 
 
53

--------------------------------------------------------------------------------

 



 
(b) Pinnacle shall default with respect to any other terms of any Lease, such
default shall continue for more than the period of grace, if any, specified
therein and shall not have been waived.
 
(c) Pinnacle shall fail to comply with the provisions of Section 9.03 and, as a
result thereof, the insurance required thereunder is not in effect.
 
(d) Pinnacle’s failure to pass, in Delta’s reasonable discretion, a safety and
codeshare audit to be conducted by Delta, at its sole discretion, at any time
during the Term of this Agreement.
 
(e) More than fifty percent (50%) of the Aircraft do not operate any Scheduled
Flights for more than seven (7) consecutive days or twenty-five percent (25%) of
the Aircraft do not operate any Scheduled Flights for more than twenty-one (21)
consecutive days, other than as a result of (i) an FAA order which grounds all
commercial flights of all air carriers or grounds a specific Aircraft type of
all air carriers, (ii) a scheduling action by Delta, or (iii) Delta’s inability
to perform its obligations under this Agreement as a result of a strike by Delta
employees.
 
(f) Pinnacle’s FAA or DOT Certification is for any reason revoked or otherwise
not in full force and effect so as to permit Pinnacle to perform the Regional
Airline Services required under this Agreement.
 
(g) Pinnacle or a Pinnacle Affected Company shall commence operating an aircraft
type that causes Delta to be in violation of its collective bargaining agreement
with its pilots as in effect on the Effective Date.
 
(h) Pinnacle or any Affiliate of Pinnacle shall default with respect to the
material terms of any other agreement between Pinnacle or such Affiliate of
Pinnacle and Delta or any Affiliate of Delta (any such agreement, a “Related
Party Agreement”), and such default shall continue for more than the period of
grace, if any, specified therein and shall not have been waived.
 


 
Section 10.4                      Effect of Termination.  Termination of this
Agreement for any reason shall not relieve any Party of rights and obligations
incurred prior to the effective date of termination.  A Party’s right to
terminate this Agreement shall be in addition to any other rights or remedies,
in law or equity, available to such party.
 
ARTICLE XI
 


 
MISCELLANEOUS
 

 
 
54

--------------------------------------------------------------------------------

 



 
Section 11.01 Limitation on Performance.  The obligation of Delta and Pinnacle
to perform under the terms of this Agreement shall be limited or modified by,
and no such carrier shall be deemed to be in default hereunder as a result of
any of the following causes:
 
(a) Acts of God or the public enemy, civil war, insurrections or riots; fires,
floods, explosions, embargoes, earthquakes or serious accidents, epidemics, or
quarantine restrictions; any act of government, governmental priorities,
allocations, orders or Governmental Regulations affecting materials or
facilities, inability after due and timely diligence to procure materials,
accessories, equipment or parts; or due to any other cause to the extent it is
beyond that carrier’s practical control or not occasioned by that carrier’s
fault or negligence.
 
(b) Cessation, slow-down or interruption of work, or any other labor disturbance
involving Delta.
 
Section 11.02 Mutual Cooperation.  Delta and Pinnacle shall use their reasonable
best efforts to cooperate with each other in performing their respective
obligations under this Agreement.
 
Section 11.03 Representations and Warranties.  Except as expressly set forth
herein, neither Delta nor Pinnacle shall make any representations or warranties,
expressed or implied, under or in connection with this Agreement.
 
Section 11.04 Assignment.  This Agreement may not be assigned by any Party
without the prior written consent of the other Parties.
 
Section 11.05 Governing Law.  This Agreement shall be governed in accordance
with the laws of the State of Minnesota, notwithstanding the choice of law
provisions thereof.
 
Section 11.06 Interline and Other Agreements.  Delta agrees, to the extent it
has the right to do so, to permit Pinnacle to avail itself of all its rights,
privileges and amenities pursuant to its interline agreements and all industry
trade or other agreements between Delta and any other air carriers. Delta shall
take all action and execute such documents as may be necessary to enable
Pinnacle to avail itself of the maximum benefits afforded by such
agreements.  Subject to Delta's prior written approval, Pinnacle may enter into
interline agreements with air carriers other than those air carriers covered by
the two preceding sentences.
 
Section 11.07 Notices.  All notices given hereunder shall be given in writing
and shall be delivered in person or deposited in the United States mail,
certified or registered mail, return receipt requested, with adequate postage
prepaid, or given by courier, telex, facsimile, or other expedient written
means, addressed as follows:
 

 
 
55

--------------------------------------------------------------------------------

 



If to Delta:
Delta Air Lines, Inc.
7500 Airline Drive, C009
Minneapolis, MN 55450-1101
Dept. 915
Attn: Senior Vice President- Delta Connection
Telecopy:  (612) 727-4104
   
With copies to:
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA  30354
Dept. 981
Attn: Senior V.P. and General Counsel
Telecopy:  (404) 715-2233
 
   
If to Pinnacle:
 
 
 
 
 
 
 
With copies to:
 
Pinnacle Airlines Corp.
One Commerce Square Building
40 South Main Street
Memphis, TN  38103
Attention:  Chief Financial Officer
Telecopy:  (901) 348-4262
 
Pinnacle Airlines Corp.
One Commerce Square Building
40 South Main Street
Memphis, TN  38103
Attention:  General Counsel
Telecopy:  (901) 348-4103



or to such other address as the respective Parties hereto shall designate by
notice in writing to the other Party.  Notices shall be deemed received and
given on the date of delivery or the date of refusal of delivery as shown by the
return receipt.
 
Section 11.08 Parties.  Except as provided to the contrary herein, this
Agreement, and the rights and obligations created hereunder, shall be binding
upon and inure to the benefit of the respective Parties hereto and their
respective successors and permitted assigns.
 
Section 11.09 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one agreement.
 
Section 11.10 Severability.  If any term of this Agreement shall be judicially
determined to be illegal, invalid or unenforceable at law or in equity, it shall
be deemed to be void and of no force and effect to the extent necessary to bring
such term within the provisions of
 

 
 
56

--------------------------------------------------------------------------------

 

any such applicable law or laws, and such terms as so modified and the balance
of the terms of this Agreement shall remain enforceable.
 
Section 11.11 Captions, Section Headings and Table of Contents.  Captions,
section headings and the Table of Contents used herein are for convenience only
and are not a part of this Agreement and shall not be used in construing it.
 
Section 11.12 Availability of Equitable Remedies; Procedures.
 
(a) In the event of a breach by either Party of any provision of this Agreement,
the nonbreaching Party may give notice thereof to the breaching Party, which
notice shall specify in reasonable detail the nature of the breach and shall
demand that the breaching Party either cure the breach or refrain from conduct
constituting the breach (herein the “conduct”), as may be applicable.  If (i)
the breaching Party has not cured the breach or refrained from the conduct, as
may be applicable, within ten (10) days following receipt of the notice from the
nonbreaching Party, or (ii) the breaching Party does not begin within ten (10)
days following receipt of the notice to pursue with reasonable diligence a
method of cure or begin to take steps toward ceasing the conduct where the
breach or conduct is such that it requires more than ten (10) days to cure or to
cease, as may be applicable, then the nonbreaching Party may seek to compel
performance by the breaching Party in accordance with the provisions of
paragraph (b) below.  If, upon receiving a notice contemplated by this paragraph
(a), a breaching Party believes that a breach has not occurred or that the
conduct specified in the notice does not constitute a breach of the provisions
of this Agreement, but the breaching Party nonetheless cures the alleged breach
or refrains from the conduct within ten (10) days following receipt of such
notice, such Party may thereafter proceed in accordance with the provisions of
paragraph (b) below to seek a determination of whether a breach occurred or
whether the specified conduct constituted a breach of the provisions of this
Agreement.
 
(b) Because a breach of the provisions of this Agreement could not adequately be
compensated by money damages, any Party shall be entitled, following
notification in accordance with the provisions of paragraph (a) above, to an
injunction restraining such breach or threatened breach and to specific
performance of any provision of this Agreement and, in either case, no bond or
other security shall be required in connection therewith, and the Parties hereby
consent to the issuance of such injunction and to the ordering of specific
performance.  Further, in the event any Party refrains from the conduct of any
activity alleged in a notice received pursuant to paragraph (a) above to
constitute a breach of the provisions of this Agreement, such Party may
thereafter proceed promptly to bring an action in the District Court, County of
Hennepin, State of Minnesota, for an expedited judicial determination as to
whether the conduct specified constitutes a breach of the provisions of this
Agreement and, upon a determination that the conduct does not constitute a
breach, such Party may promptly thereafter recommence such conduct.
 
Section 11.13 Exhibits.  The Exhibits attached hereto are intended to be an
integral part of this Agreement and are incorporated into the Agreement by
reference for all purposes.
 

 
 
57

--------------------------------------------------------------------------------

 



 
Section 11.14 Integration and Entire Agreement.  This Agreement (including the
Exhibits) and the ancillary documents entered into in connection therewith are
intended by the Parties as a complete statement of the entire agreement and
understanding of the Parties with respect to the subject matter hereof and all
matters between the Parties related to the subject matter herein and therein set
forth.  This Agreement may only be amended or modified by a written agreement
between Pinnacle, on the one hand, and Delta, on the other, which specifically
references this Agreement and expressly provides for such amendment.
 
Section 11.15 Relationship of Parties.  Nothing in this Agreement shall be
interpreted or construed as establishing between the Parties a partnership,
joint venture or other similar arrangement.
 
Section 11.16 2010 Restatement.  The Parties agree that the 2010 Restatement is
hereby amended and restated effective as of the Effective Date.  It is the
intent of the Parties hereto that all rights, privileges, obligations and duties
of the Parties arising prior to the Effective Date, including the calculation of
any amounts due to any Party in respect of such period, shall be governed by the
provisions of the 2010 Restatement; and all rights, privileges, obligations and
duties of the Parties arising from and after the Effective Date, including the
calculation of any amounts due to any Party in respect of such period, shall be
governed by the provisions of this Agreement.
 
Section 11.17 Parent Guarantee.
 
(a) Pinnacle Corp. hereby unconditionally and irrevocably guarantees to Delta
the due and punctual performance by Pinnacle of Pinnacle’s obligations,
agreements and covenants arising under this Agreement and under each term and
condition hereof (collectively, the “Obligations”).  If Pinnacle shall fail or
be unable to perform any such Obligation as and when the same shall be required
to be performed, then Pinnacle Corp., at its sole cost and expense, shall be
obligated to promptly perform or cause to be promptly performed each such
Obligation in accordance with the terms hereof and thereof.  This guaranty is a
guaranty of payment, performance and compliance and not of collectibility and is
in no way conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by Pinnacle or upon any other event or condition
whatsoever.  If for any reason any payment Obligation amount shall not be paid
by Pinnacle when due, Pinnacle Corp. shall immediately pay such amount to the
person entitled thereto pursuant to this Agreement, as if such amount
constituted the direct and primary obligation of Pinnacle Corp. and regardless
of whether any person has taken any steps to enforce any rights against such
Party to collect such amount.
 
                               (b)     To the fullest extent permitted under
applicable law, the obligations of Pinnacle Corp. and Pinnacle hereunder shall
be absolute and unconditional, shall be continuing and remain in full force and
effect until final and irrevocable payment or performance, and shall not be
released, discharged, affected or impaired in any respect by: (a) any amendment,
modification, or cancellation of, or addition or supplement to this Agreement;
(b) any exercise, acceleration, extension, compromise, settlement, non-exercise,
waiver, release, or cancellation by Delta of any right, remedy, power or
privilege under or related to this Agreement or any other guaranty of any
obligations of Pinnacle; (c) the invalidity or unenforceability, in whole or in
part,

 
 
58

--------------------------------------------------------------------------------

 

of this Agreement; (d) any change in the corporate existence, structure or
ownership of either Pinnacle Corp. or Pinnacle or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting either of them or their
assets; or (e) any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense, release or discharge of the liabilities of a guarantor or
surety, or which might otherwise limit recourse against Pinnacle Corp. or
Pinnacle.  If acceleration of the time for the performance or payment of any
Obligation is stayed upon the insolvency, bankruptcy or reorganization of
Pinnacle, all Obligations that are subject to acceleration under the terms of
this Agreement shall nonetheless be performed or payable hereunder by Pinnacle
Corp. or Pinnacle, as applicable.


(c) Each of Pinnacle Corp. and Pinnacle hereby specifically agrees that it shall
not be necessary or required as a condition to enforcement of the obligations
hereunder against it, that there be (and each of Pinnacle Corp. and Pinnacle, to
the fullest extent permitted by applicable law, specifically waives) diligence,
presentment, or protest of any kind whatsoever with respect to the respective
guaranty by Pinnacle Corp. and Pinnacle or the Obligations; such waiver
includes, without limitation: (i) presentment for payment upon Pinnacle Corp. or
Pinnacle or the making of any protest; (ii) any requirement to exhaust any
remedies exercisable upon a default under this Agreement or to give any notice
of non-performance or non-payment; (iii) any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety; or (iv) so long as any Obligation remains outstanding,
any right of subrogation by virtue of any performance or payment made
hereunder.  Each of Pinnacle Corp. and Pinnacle agrees that any payment or
performance of the Obligations guaranteed by it hereunder or other act that
tolls any statute of limitations applicable to enforcement of the Obligations
shall similarly operate to toll any statute of limitations applicable to any
liability of Pinnacle Corp. or Pinnacle pursuant to this Section 11.17.  In
addition, to the fullest extent permitted by applicable law, each of Pinnacle
Corp. and Pinnacle waives the benefit and advantage of any and all valuation,
stay, appraisement, extension or redemption laws which, but for this provision,
agreement and waiver, might be applicable to any sale made under any judgment,
order or decree of any court or otherwise based on the respective guaranty of
Pinnacle Corp. and Pinnacle pursuant to this Section 11.17.  All waivers made by
Pinnacle Corp. or Pinnacle in this Section 11.17 are intentional and made by
Pinnacle Corp. or Pinnacle, as applicable, after due consideration of all the
consequences thereof.
 
(d) All of the terms and conditions of this Section 11.17 shall be binding upon
and shall inure to the benefit of the respective successors and assigns of the
Parties; provided that neither Pinnacle Corp. nor Pinnacle may assign, delegate
or otherwise transfer any of its rights or obligations hereunder without the
prior consent of Delta.
 

 
 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Delta, Pinnacle and Pinnacle Corp. have executed this
Agreement on the Effective Date.
 
PINNACLE AIRLINES, INC.
 
 
 
By:        /s/ Brian T. Hunt
  Brian T. Hunt
Vice President and General Counsel
 
DELTA AIR LINES, INC.
 
 
 
By:    /s/ Donald T. Bornhorst      
          Donald T. Bornhorst
Senior Vice President – Delta Connection
           
PINNACLE AIRLINES CORP.
 
 
 
By:        /s/ Brian T. Hunt
Brian T. Hunt
Vice President and General Counsel
 



 

 
 
60

--------------------------------------------------------------------------------

 

EXHIBIT D
 
 
CANCELLATION CODES

 


 
19G – Inter Carrier Substitution – Delta Requested
19H – Delta Requested Cancellation
19K – Passenger Overfly


 

 
61

--------------------------------------------------------------------------------

 

EXHIBIT E
 
OPERATIONAL METRICS – GOAL ESTABLISHMENT

 


 
1.           Completion Factor – is calculated by taking a weighted average of
the performance levels by category based on the number of combined actual
departures and arrivals within each category during the Performance Period.
 
CF Performance Levels:
 
Category
Additional Penalty
Penalty
Neutral
JFK/LGA
[***]
[***]
[***]
All Other
[***]
[***]
[***]
Threshold
Calculated
Calculated
Calculated



 
Formula :
 
TSDA = Total system departures and arrivals
 
TNDA = Total departures and arrivals to/from LGA/JFK
 
TNDA/TSDA = TNY
 
1-TNY = TSY
 
Additional Penalty Range = < (JFK/LGA Additional Penalty Value)(TNY) + (All
Other Additional Penalty Value)(TSY)
 
Penalty Range = (JFK/LGA Penalty Value Low Range)(TNY) + (All Other Penalty
Value Low Range)(TSY) – <(JFK/LGA Penalty Value Upper Range)(TNY) + (All Other
Penalty Value Upper Range)(TSY)
 
Neutral = ≥ (JFK/LGA Neutral Value)(TNY) + (All Other Neutral Value)(TSY)
 


 
Example:
 
·  
JFK/LGA represents 10% of system arrivals/departures in Performance Period

 
·  
“All other” represents 90% of system arrivals/departures in same period

 
·  
Neutral threshold: ([***] * .10) + ([***] * .90) = [***]

 


 
2.           On-Time – is calculated by taking a weighted average of the
performance levels by category based on the number of combined actual departures
and arrivals within each category during the Performance Period.
 

 
62

--------------------------------------------------------------------------------

 

D0 Performance Levels:
 
Category
Additional Penalty
Penalty
Neutral
JFK/LGA
[***]
[***]
[***]
All Other
[***]
[***]
[***]
Treshold
Calculated
Calculated
Calculated



 
A0 Performance Levels:
 
Category
Additional Penalty
Penalty
Neutral
JFK/LGA
[***]
[***]
[***]
All Other
[***]
[***]
[***]
Treshold
Calculated
Calculated
Calculated



 
Minimum On-Time – is calculated by taking the sum of the weighted averages of
the performance levels by category based on the number of combined actual
departures and arrivals within each category during the applicable Performance
Period.
 
Category
A0
D0
JFK/LGA
[***]
[***]
All Other
[***]
[***]
Minimum Threshold
Calculated
Calculated



 

 
 
63

--------------------------------------------------------------------------------

 

EXHIBIT F
PASS TRAVEL PRIVILEGES
 
Attached as Exhibit F-1 is the Parties’ agreement with respect to pass travel
benefits made available to Pinnacle upon the effective date of the 2003 ASA.
 
Without expanding or limiting (or modifying in any way) any of the Parties’
rights and obligations with respect to pass travel benefits as set forth in the
2003 ASA, the Parties acknowledge and agree that the space available leisure
pass travel benefits under Delta’s Pass Travel Policies applicable to employees
of Pinnacle as of the Effective Date (other than with respect to paragraph
III.10 in Exhibit F-1) are set forth in Exhibit F-2 attached hereto.
 

 
 
64

--------------------------------------------------------------------------------

 

Exhibit F-1
 
PASS TRAVEL PRIVILEGES
 
[***]

 
65

--------------------------------------------------------------------------------

 

Exhibit F-2
 
DELTA CONNECTION EMPLOYEE NON-REVENUE
 
SPACE AVAILABLE PASS TRAVEL POLICIES
 
[***]
 


 

 
 
66

--------------------------------------------------------------------------------

 

EXHIBIT G
 
HUB CITY FACILITY CHARGES
 
Rental rates chargeable to Pinnacle for the sub-leased space at all Hub Cities
shall be [***] per month in the aggregate, regardless of the number or identity
of Hub Cities.
 

 
67

--------------------------------------------------------------------------------

 

EXHIBIT H
 
CRJ FUEL BURN (PENALTY) FORMULAS
 
Note:  The formulas below are to be used for the calculation of fuel burn
penalty as it pertains to each performance measure and the All-in Rate.  The
penalty, while settled on an annual basis, is based on a monthly
calculation.  The result of the calculation for each performance measure shall
be netted together to produce a net penalty, if one should exist.  To the extent
that formulas do not yet exist (i.e., Cruise Speed and Altitude), the Parties
mutually agree to document those formulas when those performance measures are
implemented.  Per Section 5.05(d), the All-in Rate is first adjusted for the
variances that exist with respect to each performance measure, and then to the
extent an unfavorable variance to budget exists, the penalty formula below for
the All-in Rate is applied.  A penalty is assessed if the cause of variance is
deemed within the control of Pinnacle.  An example for a month is illustrated in
Attachment 1 hereto.
 
1.           Excess Planned Fuel on Arrival (FOA)
 
Monthly Penalty:
(Average Actual FOA in lbs-Target) x CTC / [***] / Block Hours per Cycle x Total
Block Hours x Fuel cost per gallon
 
Plus Margin applicable to the fuel expense reimbursement pursuant to Section
5.08 or Section 5.12.
 
Assumptions:
·  
Block Hours based on scheduled and unscheduled operations/cycles that returned
legitimate FOA values (on the flight history database)

 
·  
Cost to Carry (CTC) varies with average enroute time; CTC = ([***] x Avg ETE) +
[***]

 
·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
5.05(a)(ii) including into-plane fees and taxes.

 
2.           Excess Planned Zero Fuel Weight (ZFW)
 
Monthly penalty:
(Average Planned ZFW - Average Actual ZFW-target tolerance in lbs) x CTC x CTC /
[***] / Block Hours per Cycle x Total Block Hours x Fuel cost per gallon
 
Plus Margin applicable to the fuel expense reimbursement pursuant to Section
5.08 or Section 5.12.
 
Assumptions:
·  
Block Hours based on scheduled and unscheduled operations

 
·  
Cost to Carry (CTC) varies with average enroute time; CTC = ([***] x Avg ETE) +
[***]

 
·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
5.05(a)(ii) including into-plane fees and taxes.

 

 
68

--------------------------------------------------------------------------------

 

3.           Excess Auxiliary Power Unit (APU) Burn
 
Monthly Penalty:
(Average Actual APU hrs per flight hour-Target) x Flt to Blk Hour Ratio x Total
Block Hours x [***] x Fuel cost per gallon
 
Plus Margin applicable to the fuel expense reimbursement pursuant to Section
5.08 or Section 5.12.
 
Assumptions:
·  
APU burn rate = [***] pph per Bombardier (w/Air and electric load)

 
·  
APU runs almost exclusively w/air load but not necessarily electric. Reduction
in rate w/electric removed insignificant per 9E

 
·  
Flight hours and Block hours based on all 9E operations (scheduled and
unscheduled)

 
·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
5.05(a)(ii) including into-plane fees and taxes.

 
4.           Cruise Speed
 
To be determined.
 
5.           Cruise Altitude
 
To be determined.
 
6.           All-in Rate
 
(To be applied after adjusting for known variances to performance measures above
as shown in the sample calculation set forth in Attachment 1 hereto)
 
Monthly Penalty:
(Actual All-in Gallons per block hour-Target) x Total Block Hours x Fuel cost
per gallon
 
Plus Margin applicable to the fuel expense reimbursement pursuant to Section
5.08 or Section 5.12.
 
Assumptions:
·  
Fuel cost per gallon = actual price per gallon incurred by Delta per Section
5.05(a)(ii) including into-plane fees and taxes.

 

 
69

--------------------------------------------------------------------------------

 

EXHIBIT I
 
PARITY PAY AGREEMENT
 
Parity Pay Agreement
 
The Parties agree that labor costs resulting from pay rates in excess of Parity
Pay Rates for the pilot, flight attendant, customer service/reservations agent,
ramp service, and mechanic workgroups will be excluded from Total Operating Cost
when calculating the Margin pursuant to Section 5.10(a) and 5.13(a).
 
The Parties agree that labor costs resulting from any significant work rule
and/or Premium changes, in lieu of above Parity Pay Rates will be excluded from
Total Operating Cost when calculating the Margin pursuant to Section 5.10(a) and
5.13(a).
 
The Parties agree that labor costs resulting from benefits which are in excess
of industry parity for the pilot, flight attendant, customer
service/reservations agent, ramp service, and mechanic workgroups will be
excluded from Total Operating Cost when calculating the Margin pursuant to
Section 5.10(a) and 5.13(a).
 
The following definitions are used throughout this parity pay agreement:
 
“Comparison Airlines” shall have the meaning throughout Exhibit I as the five
largest (by revenue) publicly traded U.S. domestic regional airlines operating
primarily regional jet aircraft.
 
“Premiums” shall mean separate line, longevity, shift, license, skill or other
premiums.
 
“RAA” shall mean the Regional Airline Association, Washington, D.C.
 
Definitions provided in the sections below are applicable only to the section in
which such terms appear.
 
Pilot and Flight Attendant Employees
 
A.           Procedures
 
Pinnacle’s Pay Rates for the pilot and flight attendant workgroups plus hourly
impact of any Bonus Rate are compared to Parity Pay Rates.
 
If Pay Rates exceed Parity Pay Rates in any classification, the labor cost for
that classification will be multiplied by the overage percentage and such
product will be deducted from Total Operating Cost for purposes of calculating
the Margin.
 
Significant work rule and Premiums changes are evaluated on a case by case
basis.
 

 
 
70

--------------------------------------------------------------------------------

 

B.           Definitions
 
“Pay Rates” shall be the top of scale hourly rates of pay excluding Premiums.
 
“Bonus Rate” shall be the average bonus payment divided by the timeframe covered
(based on 2,080 hours per year).
 
“Parity Pay Rates” shall be the simple average of the Pay Rates at the
Comparison Airlines within a classification.  In the event that a comparison
airline reduces or eliminates its Premiums and simultaneously increases its
basic hourly rates, the portion of the basic hourly rate equal to the Premiums
shall be excluded in determining Parity Pay Rates.
 
Customer Service/Reservations Agent, Ramp Service and Mechanic Employees
 
A.           Procedures
 
Pinnacle’s actual Pay for customer service/reservations agent, ramp service, and
mechanic workgroups is compared to projected Parity Pay.
 
If Pay exceeds Parity Pay in any classification, the difference will be deducted
from Total Operating Cost for purposes of calculating the Margin.
 
Significant work rule and Premiums changes are evaluated on a case-by-case
basis.
 
B.           Definitions
 
“Pay” is the sum of all customer service/reservation, agent, ramp service and
mechanic employees pay, including any bonus payments, within a classification
(i.e. customer service agents) and shall exclude Premiums and any overtime
premium.
 
“Parity Pay” shall be the sum of all customer service/reservation, agent, ramp
service and mechanic employees Pay re-calculated using the Parity Pay Scale in
place of actual Pay rates.
 
“Parity Pay Scale” shall be constructed by taking the average pay rates for Pay
steps for all levels new hire to year 10 (top step) of the Comparison Airlines
as reported by the RAA.
 
Benefits – All Employees
 
A.           Procedures
 
Pinnacle’s actual Benefits for all above employee groups are compared to the
average Benefits of the same or similar classifications of the Comparison
Airlines as reported by the RAA.
 

 
71

--------------------------------------------------------------------------------

 

B.           Definitions
 
“Benefits” include but are not limited to pension, 401(k), health and dental
insurance, life and disability insurance, and other post retirement
benefits.  Benefits are evaluated on an individual basis (i.e., Pinnacle’s pilot
pension is compared to the average pilot pension at the Comparison Airlines as
reported by the RAA).
 
Data Requirements
 
In order to assess compliance with the Parity Pay Agreement, Pinnacle agrees to
provide Delta with data including but not limited to the following:
 
 
–
Total labor costs by workgroup or classification (e.g., pilot).

 
 
–
Pay scales to the extent they exist for all Pinnacle’s workgroups.

 
 
–
Pay scales for the Comparison Airlines as reported by the RAA for requested
workgroups.

 
 
–
Individual employees’ information including workgroup, longevity or hire date,
bonus payments received, hourly rate(s) of pay, hours paid at hourly rate(s) of
pay, projected hours paid at each pay step (1 – 10) if not currently paid based
on a defined pay scale, for requested workgroups.

 

 
 
72

--------------------------------------------------------------------------------

 

EXHIBIT J
PREDICTED EMPLOYEE BONUSES AND INCENTIVES
 


 

 
2003
2004
2005
Subsequent Years
Employee Bonuses & Incentives
[***]
[***]
[***]
Multiply amount for prior year by (1+ CPPI)



 

 
 
73

--------------------------------------------------------------------------------

 

EXHIBIT K


AIRFRAME MAINTENANCE COST ALLOCATION


[***]
 

 
 
74

--------------------------------------------------------------------------------

 

EXHIBIT L


LIST OF AIRCRAFT NOT SUBJECT TO AIRFRAME MAINTENANCE COST ALLOCATION PROCEDURES




N601XJ
N602XJ
N840AY
N836AY
N835AY
N834AY
N833AY
N832AY
N831AY
N8976E
N8974C
N8971A
N8965E
N8948B
N8946A
N8944B
N8943A




 
75

--------------------------------------------------------------------------------

 

EXHIBIT M


EXCLUDED INVOICES




[***]




 


 

 
 
76

--------------------------------------------------------------------------------

 

EXHIBIT N
AIRCRAFT REMOVAL DATES
 


 
[***]
 


 

 
 
77

--------------------------------------------------------------------------------

 
